 Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 1 of 95 PageID #: 104




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 CCAR INVESTMENTS, INC., derivatively on
 behalf of AMERISOURCEBERGEN CORP.,

                       Plaintiff,                 Case No. ___________

        v.
                                                  JURY TRIAL DEMANDED
 ORNELLA BARRA, STEVEN H. COLLIS,
 DOUGLAS R. CONANT, CHARLES H.
 COTROS, D. MARK DURCAN, RICHARD W.               REDACTED PUBLIC VERSION
 GOCHNAUER, RICHARD C. GOZON, LON R.
 GREENBERG, EDWARD E. HAGENLOCKER,
 JANE E. HENNEY, KATHLEEN W. HYLE,
 MICHAEL J. LONG and HENRY W. McGEE,

                       Defendants,

        -and-

 AMERISOURCEBERGEN CORP.,

                       Nominal Defendant.


                VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT

 Of Counsel:                                ASHBY & GEDDES, P.A.
                                            Stephen E. Jenkins (#2152)
 LEVI & KORSINSKY, LLP                      F. Troupe Mickler IV (#5361)
 Gregory Mark Nespole                       500 Delaware Avenue, 8th Floor
 Daniel Tepper                              Wilmington, DE 19801
 55 Broadway, 10th Floor                    sjenkins@ashbygeddes.com
 New York, NY 10006                         tmickler@ashbygeddes.com
 (212) 363-7500
                                            Attorneys for Plaintiff

Dated: July 17, 2020
 Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 2 of 95 PageID #: 105




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 CCAR INVESTMENTS, INC., derivatively on
 behalf of AMERISOURCEBERGEN CORP.,

                        Plaintiff,                       Case No. ___________

        v.
                                                         JURY TRIAL DEMANDED
 ORNELLA BARRA, STEVEN H. COLLIS,
 DOUGLAS R. CONANT, CHARLES H.
 COTROS, D. MARK DURCAN, RICHARD W.
 GOCHNAUER, RICHARD C. GOZON, LON R.
 GREENBERG, EDWARD E. HAGENLOCKER,
 JANE E. HENNEY, KATHLEEN W. HYLE,
 MICHAEL J. LONG and HENRY W. McGEE,

                        Defendants,

        -and-

 AMERISOURCEBERGEN CORP.,

                        Nominal Defendant.


                VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT

       Plaintiff CCAR Investments, Inc. (“Plaintiff”), by and through its undersigned counsel,

submits this Complaint against the defendants named herein derivatively on behalf of nominal

defendant AmerisourceBergen Corp. (“AmerisourceBergen” or the “Company”). The allegations

in this Complaint are based on Plaintiff’s knowledge as to itself and upon information and belief,

including the investigation of counsel, the review of publicly available information, and the review

of books and records produced by the Company in response to Plaintiff’s demand made under 8

Del. C. § 220 as to all other matters, all of which books and records are expressly incorporated by

reference into this Complaint. For the avoidance of doubt, this incorporation by reference does not

change the pleading standard applicable to any motion to dismiss that may be filed in this case.
 Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 3 of 95 PageID #: 106




                                PRELIMINARY STATEMENT

       1.      Thirteen years. It has been thirteen years since the board of directors of

AmerisourceBergen (the “Board”) was told in no uncertain terms that the Company was part of the

opioid crisis that was then, and still now, sweeping America. Between 2007 and the present, opioid

drugs distributed by the Company for very large profits have passed out of legitimate hands and

gone into grey and black markets, where they have addicted tens or hundreds of thousands of

Americans, killed many of them, and made the Company a target of law enforcement and

legislatures throughout the United States. During those thirteen years, the Company has paid out

large sums in fines, and launched countless initiatives, plans, and programs to purportedly deal with

this issue. Proclamations are made, announcements of good faith are promulgated, compliance

personnel are hired, and yet the issue never comes close to being solved as scandal follows scandal.

       2.      For example, between 2012 (five years after the Company first came under serious

fire for shipping opioids that it should have known were not all going to reach legal and legitimate

consumers) and 2017, the Company shipped approximately 650 million doses of opioids to

Missouri, about 109 million doses per year. Based on the state’s population, the numbers work out

to about 18 opioid doses per year for every man, woman, and child in the State of Missouri.

Considering that AmerisourceBergen had only about 40% of the opioid market in the state, at the

rates described above, about 12.3% of the state’s population would have been getting one opioid

dose per day. In other words, either the Company was convinced that Missouri was the epicenter of

a pain epidemic the size of which had never been seen before, or it had known for years that a vast

amount of its highly profitable opioids was being diverted in Missouri for illegal purposes. As the

Company became one of the largest drug pushers in world history, similar things happened in West

Virginia and other states and localities across the United States. And all of this happened after the




                                                 2
 Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 4 of 95 PageID #: 107




Company had purportedly established strong regulatory compliance programs to prevent such

shockingly abusive actions.

       3.      For reasons that have never been disclosed in all of the happy talk contained in the

Company’s public relations materials and stockholder disclosures, AmerisourceBergen has been

unable to stem its distribution of opioids to those who should not be receiving them. Instead, despite

all the Company’s very solemn pledges, year in and year out, law enforcement and legislators have

unearthed scandal after scandal, and their patience with AmerisourceBergen appears to be getting

shorter and shorter.

       4.      The question raised by this action is “Where was the Board?” Boards of directors

exist, in part, to monitor such situations – those in which management is allowing (and at some level

of management, perhaps encouraging) the Company to engage in conduct that is at a minimum

negligent, more probably reckless, and possibly criminal. Under Delaware law, corporate boards

are required to install systems that will keep them informed about such problems so they can take

action to protect the Company and its stockholders from the consequences of corporate lawbreaking

and failure to comply with regulatory requirements.

       5.      Here, the Company’s board has told stockholders for years that it was taking action,

was monitoring things, and engaging in good corporate governance. Yet, for the last 13 years – with

many on the Board present for all or part of that time – it has been unable to keep the Company

from repeatedly breaking the rules regarding the distribution of narcotics or from becoming a

corporate scofflaw. If this problem is not fixed, and fixed fast, this sort of lawbreaking could lead

to governmental action that might put the Company under.

       6.      Delaware law is highly deferential to directors on issues such as this, but deference

has its limits and those limits here were passed years ago. The Board knows full well that the




                                                  3
    Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 5 of 95 PageID #: 108




Company has had potentially corporate-life-threatening issues for years and has not fixed them. It

is black-letter Delaware law that a board’s utter failure to attempt to assure a reasonable information

and reporting system exists is an act of bad faith in breach of the duty of loyalty. As set forth

hereafter, after 13 years of failure, this Board knows that while it has information and reporting

systems, they are facially dysfunctional because they are not working and otherwise unreasonable

because they have failed again and again and again. And the Board has failed to take the drastic

action that is necessary to get AmerisourceBergen back on the straight and narrow path to protect

the corporate franchise and observe its duty to obey state and federal laws and regulations.

        7.     In light of the foregoing, Plaintiff brings this stockholder derivative suit to hold

certain of the Company’s officers and members of the board of directors (the “Board”) responsible

for their roles in worsening and perpetuating the national opioid crisis, which affects every facet of

American society. On average, at least 130 Americans die every day from an opioid overdose.1 The

prevalence of opioids has placed an unprecedented burden on this Country in terms of devastation

to families, economic consequences, burden on healthcare systems, and increased incarceration.

The opioid crisis has decimated entire communities.

        8.     AmerisourceBergen is a global pharmaceutical distributor, which has unabashedly

reaped the rewards from flooding the Country with dangerous, highly addictive narcotics under the

guise of merely assisting in “pain management.”

        9.     Through its subsidiaries, the Company sells specialty drugs, including highly

addictive and dangerous opioids, and is one of the world’s largest wholesale distributors of opioids

for purported pain management.



1
 https://www.cdc.gov/injury/features/prescription-drug-overdose/index.html (last accessed June
18, 2020).


                                                  4
    Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 6 of 95 PageID #: 109




          10.   Federal and state laws mandate that distributors of prescription opioids must ensure

their drugs are not being dispensed to the wrong people and finding their way to the streets.

          11.   This duty, however, was of no consequence to the officers and directors of

AmerisourceBergen as they repeatedly failed to adhere to the law and instead pushed these narcotics

to generate ever more profits.

          12.   As a result of this abhorrent and illegal conduct, AmerisourceBergen faces

thousands of lawsuits and a federal criminal investigation for its role in fueling the opioid epidemic

that has left a national tragedy in its wake. As such, the Company’s officers and directors who failed

to discharge their fiduciary duties must be held to account for the damage they caused to the

Company and that they caused the Company to commit upon society.

          13.   The scourge of the opioid epidemic is well documented. Since 1999, when opioids

were first heavily marketed as a “safe” pain management treatment, the amount of prescription

opioids sold to pharmacies, hospitals, and doctors’ offices has more than quadrupled. During this

time, however, overdose deaths from opioids increased by a stunning 600 percent. Hundreds of

thousands of people have died from overdosing on opioids. In 2017 alone, overdoses involving

opioids killed more than 47,000 people, and 36% of those deaths involved prescription opioids.2

Millions more Americans struggle with opioid addiction every day.

          14.   Despite the government’s efforts to regulate prescription opioids, the opioid

epidemic has continued unabated. Companies like AmerisourceBergen expanded the opioid market

by increasing the distribution of prescription opioid drugs. The increased volume of opioid

distribution led directly to skyrocketing addiction, overdose, and death. In October 2017, the




2
    Id.


                                                  5
    Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 7 of 95 PageID #: 110




President of the United States declared that the opioid “epidemic is a national public health

emergency.”3

        15.     Despite the Company’s Chairman, defendant Steven. H. Collis (“Collis”),

acknowledging that prescription opioids only “represent a small fraction of our business and [that]

stepping away from these drugs entirely would be the firmest possible stance we could take to

combat the tragic opioid epidemic,” AmerisourceBergen refuses to abandon this problematic line

of business.4

        16.     Moreover, as detailed herein, it is clear that the Board knew of the myriad illegal

practices because it has settled charges brought against the Company. Yet the Board still allowed

the Company to continue the illegal practices, only to be sanctioned again.

        17.     Distributing addictive prescription opioids is a highly regulated industry, though

such regulation has not stemmed the illegal flow of drugs. The laws regulating opioids mandate

that pharmaceutical distributors, like AmerisourceBergen, enact and monitor systems and practices

to ensure the lawful distribution and use of controlled substances and to prevent the diversion of

controlled substances from the regulated medical distribution system into the illicit market.

        18.     Under the Controlled Substances Act of 1970, 21 U.S.C. § 801 et seq. (the

“Controlled Substances Act” or “CSA”), distributors of controlled substances like

AmerisourceBergen are required by law to identify, halt, and report suspicious orders of controlled

substances. The Company, however, has consciously failed in its duties. Indeed, companies like

AmerisourceBergen routinely flout the CSA.


3
 https://philadelphia.cbslocal.com/2017/10/26/trump-opioid-epidemic-health-emergency/ (last
accessed July 17, 2020).
4
 Steve Collis, The Surprising Morality of Opioid Distribution, LinkedIn.com (September 18,
2017), https://www.linkedin.com/pulse/surprising-morality-opioid-distribution-steve-collis/ (last
accessed June 18, 2020).


                                                 6
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 8 of 95 PageID #: 111
 Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 9 of 95 PageID #: 112




settlement agreement AmerisourceBergen entered into with the U.S. Drug Enforcement

Administration (“DEA”).

        24.    In 2007, the DEA suspended the Company’s license to send controlled substances

from one of its distribution centers in Orlando, Florida. The DEA asserted that the Company had

failed to maintain effective internal controls over shipments of prescription opioids, leading to

diversion of millions of dosage units of its drugs. As the DEA charged at the time, “continued

registration of this company constitutes an imminent danger to public health and safety.”

        25.    To settle the charges brought by the government, AmerisourceBergen agreed to

implement an enhanced order monitoring program in all of its distribution centers to improve its

failing anti-diversion controls. This program was critical to the Company’s ability to maintain

regulatory compliance and continue to operate as a drug distributor. As detailed below, three of the

Company’s current directors were on the Board at the time of the settlement with the DEA, and a

fourth director – Collis, now the Company’s CEO and Chair – was a high-ranking corporate officer

at the time.

        26.    Later in 2007, AmerisourceBergen resolved similar claims relating to problems at

Bellco Health (“Bellco”), a pharmaceuticals distributor that AmerisourceBergen acquired that year.

Bellco entered into a consent decree with the DEA “for failing to report suspicious orders of

controlled substances to …. pharmacies.” Bellco paid an $800,000 fine and surrendered its DEA

license.

        27.    The 2007 settlements proved to be of no moment, and the Company went about

continuing to illegally distribute opioids. The public inevitably became shocked by the suffocating

death toll, and large distribution companies such as AmerisourceBergen came under intense

scrutiny. In 2012, federal and state prosecutors began investigating the Company over concerns




                                                 8
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 10 of 95 PageID #: 113




about its ineffective anti-diversion programs. U.S. Attorney’s Offices for Colorado, Florida,

Kansas, Michigan, New Jersey, New York, Ohio, and West Virginia each issued subpoenas

investigating the Company’s diversion control and order monitoring programs. Congress began its

own investigation, even calling for the Company’s CEO, defendant Collis, to testify before the U.S.

House of Representatives Energy and Commerce Committee. In addition, the Attorney General of

the state of West Virginia filed a lawsuit in 2012 against AmerisourceBergen alleging the Company

knowingly violated controlled substances laws in the state.

       28.     Nearly a decade after its 2007 settlement with the DEA, AmerisourceBergen once

again settled charges over its unlawful distribution practices. Consequently, in January 2017, the

Company settled the State of West Virginia’s allegations for $16 million and entered into an

agreement to adhere to stricter reporting guidelines. Yet, the same ineffective oversight continued.

       29.     As a direct result of the Company’s years-long failure to implement an adequate

diversion control program, AmerisourceBergen is now defending thousands of lawsuits filed on

behalf of victims of the opioid scourge. In addition, two thousand cities, counties, municipalities,

tribal authorities, and virtually every state’s Attorney General have alleged that drug companies,

including AmerisourceBergen, fueled the nation’s opioid crisis to line their own pockets at the

expense of the American public. AmerisourceBergen already has spent more than $1 billion

defending opioid-related lawsuits.

       30.     At the same time, federal opioid cases have been consolidated for multi-district

litigation (“MDL”) in the U.S. District Court for the Northern District of Ohio and continue to

advance to trial. Recently, AmerisourceBergen, along with other wholesale distributors and

manufacturers, agreed to pay $215 million to two Ohio counties to avoid the first federal opioid

“bellwether trial” scheduled to begin in connection with the MDL. Analysts have estimated that a




                                                 9
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 11 of 95 PageID #: 114




global settlement could cost the wrongdoers as much as $100 billion. As the second-largest drug

distributor in the United States, AmerisourceBergen’s exposure is easily tens of billions of dollars.

           31.   Notwithstanding the Company’s unlawful and indifferent drug distribution

practices, on January 19, 2018, certain of the Individual Defendants (defined below) issued a

materially false and misleading Proxy Statement on Form DEF 14A (the “2018 Proxy”) urging

stockholders to reelect certain directors and to reject two stockholder proposals that proposed

improved internal controls to mitigate AmerisourceBergen’s role in the continuing the opioid

epidemic. The 2018 Proxy gave false and misleading assurances to AmerisourceBergen

stockholders that the Board acted in accordance with the Company’s Code of Ethics and Business

Conduct and Corporate Governance Principles and “actively engaged in overseeing

AmerisourceBergen’s efforts to help combat prescription drug abuse.” In truth, the Board utterly

failed in its duties of oversight by allowing the Company to engage in unlawful opioid distribution

and failed to adequately address the Company’s insufficient internal controls.

                                  JURISDICTION AND VENUE

           32.   Pursuant to 28 U.S.C. §1331 and section 27 of the Securities Exchange Act of 1934,

as amended (the “Exchange Act”), this Court has jurisdiction over Plaintiff’s claims for violations

of section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder. This Court has

supplemental jurisdiction over the remaining claims under 28 U.S.C. §1367.

           33.   This Court has jurisdiction over each defendant named herein because each of them

is either a corporation that conducts business in and maintains operations in this District or is an

individual who has sufficient minimum contacts with this District to render the exercise of

jurisdiction by the District courts permissible under traditional notions of fair play and substantial

justice.




                                                 10
 Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 12 of 95 PageID #: 115




       34.     Venue is proper in this Court in accordance with 28 U.S.C. §1391 because:

(i) AmerisourceBergen is incorporated in the State of Delaware in this District; (ii) one or more of

the defendants either resides in or maintains executive offices in this District; (iii) a substantial

portion of the transactions and wrongs complained of herein, including the defendants’ primary

participation in the wrongful acts detailed herein, and aiding and abetting and conspiracy in

violation of fiduciary duties owed to AmerisourceBergen, occurred in this District; and

(iv) defendants have received substantial compensation in this District by doing business here and

engaging in numerous activities that had an effect in this District.

                                          THE PARTIES

Plaintiff

       35.     Plaintiff is a current AmerisourceBergen stockholder, was a stockholder of

AmerisourceBergen at the time of the wrongdoing complained of, and has continuously held shares

of AmerisourceBergen common stock since 2003.

Nominal Defendant

       36.     Nominal      defendant     AmerisourceBergen       is   a   Delaware     corporation.

AmerisourceBergen is the second largest pharmaceutical distribution company in the United States

and is currently ranked #10 on the Fortune 500. The Company distributes pharmaceuticals, over-

the-counter healthcare products, home healthcare supplies and equipment, outsourced compounded

sterile preparations, and related services to various healthcare providers. As of September 30, 2019,

the Company had approximately 22,000 employees.

Defendants

       37.     Defendant Ornella Barra (“Barra”) has been an AmerisourceBergen director since

January 2015. She has been a member of the Company’s Compliance and Risk Committee since




                                                  11
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 13 of 95 PageID #: 116




December 2019. She has been Co-Chief Operating Officer of Walgreens Boots Alliance, Inc. since

June 2016. Walgreens Boots Alliance, Inc. owns approximately 27% of the Company’s issued and

outstanding common stock and is the Company’s largest purchaser of opioids. Barra is Walgreens

Boots Alliance’s designee on the Company’s Board. The Company concedes that defendant Barra

is not independent.

        38.    Defendant Collis is the Company’s President and Chief Executive Officer and has

served in this position since July 2011. The Company concedes that defendant Collis is not

independent. He has been a member of the Board since 2011 and has served as the Board’s

Chairman since March 2016. From November 2010 to July 2011, defendant Collis served as the

Company’s President and Chief Operating Officer. He served as Executive Vice President and

President of the Company’s subsidiary, AmerisourceBergen Drug Corporation, from September

2009 to November 2010, as Executive Vice President and President of the Company’s subsidiary,

AmerisourceBergen Specialty Group, from September 2007 to September 2009 and as Senior Vice

President of the Company and President of its subsidiary, AmerisourceBergen Specialty Group,

from August 2001 to September 2007. Defendant Collis has held a variety of other positions with

the Company and its predecessors since 1994. AmerisourceBergen has paid defendant Collis the

following compensation since 2012:

                                            Non-Equity
                         Stock       Option                All Other
 Year      Salary                         Incentive Plan                 Total
                        Awards       Awards              Compensation
                                          Compensation
 2019    $1,240,000 $5,600,004 $2,400,404   $1,866,596     $202,926   $11,309,390
 2018    $1,240,000 $5,599,992 $2,400,007          $2,050,733       $223,383       $11,514,115
 2017    $1,240,000 $4,199,984 $2,799,999          $1,339,883       $327,408       $9,907,274
 2016    $1,234,231 $4,019,981 $2,680,003          $1,330,783       $713,178       $9,978,176
 2015    $1,190,000 $4,019,982 $2,679,998          $2,447,342       $463,504       $10,800,826
 2014    $1,185,962 $4,020,021 $2,679,998          $1,859,697       $157,307       $9,902,985
 2013    $1,155,000 $7,710,338 $1,675,899          $1,314,978       $143,991       $12,000,206


                                              12
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 14 of 95 PageID #: 117




                                            Non-Equity
                          Stock       Option               All Other
 Year      Salary                         Incentive Plan                 Total
                         Awards       Awards             Compensation
                                          Compensation
 2012    $1,093,462 $2,699,983 $1,800,015   $1,348,150     $115,012   $7,056,622

        39.     Defendant Douglas R. Conant (“Conant”) was a director from January 2013 to

February 2019. He was a member of the Company’s Governance and Nominating Committee from

at least January 2016 to February 2019. AmerisourceBergen paid defendant Conant the following

compensation:

         Fiscal                            Stock          All Other
                         Fees                                               Total
         Year                             Awards        Compensation
         2019          $50,000               -             $6,320         $56,320
         2018          $100,000          $125,022          $5,017         $230,039
         2017          $100,000          $125,038          $6,763         $231,801
         2016          $100,000          $125,000          $8,474         $233,474
         2015          $100,000          $125,000             -           $225,000
         2014          $100,000          $125,000             -           $225,000
         2013          $75,000           $125,000             -           $200,000

        40.     Defendant Charles H. Cotros (“Cotros”) was an AmerisourceBergen director from

January 2002 to February 2013. AmerisourceBergen paid defendant Cotros the following

compensation as a director since 2012 until he left the Board:

        Fiscal                            Stock           All Other
                         Fees                                               Total
         Year                            Awards         Compensation
         2013          $47,917              -              $1,058          $48,975
         2012          $97,250           $137,500         $20,794         $255,544

        41.     Defendant D. Mark Durcan (“Durcan”) has been an AmerisourceBergen director

since September 2015. He has been the Chair of the Company’s Audit Committee since at least

December 2019 and a member of that committee since January 2016. AmerisourceBergen paid

defendant Durcan the following compensation since 2015:




                                                13
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 15 of 95 PageID #: 118




        Fiscal                           Stock          All Other
                        Fees                                                  Total
         Year                           Awards        Compensation
        2019          $100,000         $175,000          $6,320             $281,320
        2018          $100,000         $125,022             -               $225,022
        2017          $100,000         $125,038             -               $225,038
        2016          $106,250         $125,000             -               $231,250
        2015           $6,250              -                -                $6,250

       42.    Defendant Richard W. Gochnauer (“Gochnauer”) has been a director since

September 2008. He was a member of the Company’s Governance and Nominating Committee

from at least January 2012 to at least January 2018; and a member of the Audit Committee from at

least January 2012 to at least January 2013. AmerisourceBergen paid defendant Gochnauer the

following compensation since 2012:

       Fiscal                            Stock          All Other
                        Fees                                                  Total
        Year                            Awards        Compensation
       2019          $113,750          $175,000          $6,320             $295,070
       2018          $110,000          $125,022             -               $235,022
       2017          $110,000          $125,038             -               $235,038
       2016          $110,000          $125,000          $8,474             $243,474
       2015          $105,000          $125,000          $9,497             $239,497
       2014          $100,000          $125,000          $4,040             $229,040
       2013          $100,000          $125,000          $3,938             $228,938
       2012           $85,500          $137,500          $3,987             $226,987

       43.    Defendant Richard C. Gozon (“Gozon”) was AmerisourceBergen’s Chairman of the

Board from February 2006 to March 2016, and a director from August 2001 to March 2016.

AmerisourceBergen paid Gozon the following compensation from 2012 until he left the Board:

        Fiscal                           Stock          All Other
                        Fees                                                  Total
         Year                           Awards        Compensation
        2016          $75,000              -            $11,866              $86,866
        2015          $150,000         $175,000         $25,418             $350,418
        2014          $150,000         $175,000             -               $325,000
        2013          $150,000         $175,000             -               $325,000
        2012          $140,250         $175,000             -               $315,250



                                              14
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 16 of 95 PageID #: 119




       44.        Defendant Lon R. Greenberg (“Greenberg”) has been a director since May 2013.

He has been a member of the Company’s Audit Committee since at least January 2014 and the

Chair of the Compliance and Risk Committee since December 2019. He was also the Chair of the

Company’s Audit Committee from at least January 2018 to at least January 2019.

AmerisourceBergen paid defendant Greenberg the following compensation since 2013:

        Fiscal                             Stock         All Other
                           Fees                                                 Total
         Year                             Awards       Compensation
        2019            $123,750         $175,000            -               $298,750
        2018            $120,000         $125,022            -               $245,022
        2017            $110,000         $125,038         $6,763             $241,801
        2016            $100,000         $125,000            -               $225,000
        2015            $100,000         $125,000            -               $225,000
        2014            $100,000         $125,000            -               $225,000
        2013             $37,637             -               -                $37,637

       45.        Defendant Edward E. Hagenlocker (“Hagenlocker”) was an AmerisourceBergen

director from August 2001 to September 2015. He was a member of the Company’s Governance

and Nominating Committee from at least January 2012 to at least January 2014.

AmerisourceBergen paid defendant Hagenlocker the following compensation from 2012 until he

left the Board:

        Fiscal                             Stock         All Other
                      Fees Earned                                               Total
         Year                             Awards       Compensation
         2015            $55,000             -            $8,780              $63,780
         2014           $110,000         $125,000            -               $235,000
         2013           $110,000         $125,000            -               $235,000
         2012           $103,000         $125,000            -               $228,000

       46.        Defendant Jane E. Henney (“Henney”) has been the Company’s Lead Independent

Director since March 2016 and a director since January 2002. She has served ex officio on the

Company’s Audit Committee since at least March 2017. She also served as Chair of the Governance

and Nominating Committee from at least January 2012 to at least January 2017 and served ex officio


                                                15
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 17 of 95 PageID #: 120




on that committee from at least January 2018 to at least January 2019. She is also a member of the

Company’s Compensation & Succession Planning Committee, Finance Committee, Executive

Committee, and Compliance and Risk Committee. AmerisourceBergen has paid defendant Henney

the following compensation since 2012:

        Fiscal                             Stock         All Other
                        Fees                                                    Total
         Year                             Awards       Compensation
        2019          $125,000           $200,000         $7,852             $332,582
        2018          $125,000           $150,026         $5,017             $280,043
        2017          $130,000           $149,954         $6,763             $286,717
        2016          $124,583           $150,000         $8,474             $283,057
        2015          $110,000           $125,000        $21,461             $256,461
        2014          $110,000           $125,000        $24,485             $259,485
        2013          $110,000           $125,000        $12,289             $247,289
        2012           $91,500           $137,500        $11,789             $240,789

       47.    Defendant Kathleen W. Hyle (“Hyle”) has been a director since May 2010. She has

been a member of the Company’s Compliance and Risk Committee since December 2019. She was

also a member of the Company’s Audit Committee from at least January 2012 to at least January

2018 and was the Chair of that committee from at least January 2012 to at least January 2017.

AmerisourceBergen paid defendant Hyle the following compensation since 2012:

        Fiscal                             Stock         All Other
                        Fees                                                    Total
         Year                             Awards       Compensation
        2019          $100,000           $175,000         $6,320             $281,320
        2018          $100,000           $125,022         $5,017             $230,039
        2017          $110,000           $125,038         $6,763             $241,801
        2016          $120,000           $125,000         $8,474             $253,474
        2015          $120,000           $125,000         $9,497             $254,497
        2014          $120,000           $125,000         $4,040             $249,040
        2013          $120,000           $125,000         $4,668             $249,668
        2012           $61,000           $182,500            -               $243,500

       48.    Defendant Michael J. Long (“Long”) has been a director since May 2006. He has

been a member of the Company’s Governance and Nominating Committee since at least January


                                               16
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 18 of 95 PageID #: 121




2019. He was a member of the Audit Committee from at least January 2012 to at least January

2018. AmerisourceBergen paid defendant Long the following compensation since 2012:

        Fiscal                            Stock          All Other
                        Fees                                                   Total
         Year                            Awards        Compensation
        2019          $118,750          $175,000          $6,320             $300,070
        2018          $115,024          $125,022          $5,017             $245,063
        2017          $115,072          $125,038          $6,763             $246,873
        2016          $115,000          $125,000          $8,474             $248,474
        2015          $115,000          $125,000          $9,497             $249,497
        2014          $115,000          $125,000          $4,040             $244,040
        2013          $108,750          $125,000          $3,938             $237,688
        2012           $9,000           $212,500          $4,561             $226,061

       49.    Defendant Henry W. McGee (“McGee”) has been a director since November 2004.

Defendant McGee has been Chair of the Company’s Governance and Nominating Committee since

at least January 2018 and a member of that committee since at least January 2012. He is a member

of the Audit Committee and was also a member from at least January 2012 to at least January 2015.

AmerisourceBergen paid defendant McGee the following compensation since 2012:

        Fiscal                            Stock          All Other
                        Fees                                                   Total
         Year                            Awards        Compensation
        2019          $113,750          $175,000         $17,197             $305,947
        2018          $110,000          $125,022         $25,441             $260,463
        2017          $105,000          $125,038         $17,933             $247,971
        2016          $100,000          $125,000         $20,336             $245,336
        2015          $100,000          $125,000          $4,945             $229,945
        2014          $100,000          $125,000          $5,289             $230,289
        2013          $100,000          $125,000         $11,912             $236,912
        2012           $84,000          $137,500             -               $221,500

       50.    Defendants Barra, Collis, Conant, Cotros, Durcan, Gochnauer, Gozon, Greenberg,

Hagenlocker, Henney, Hyle, McGee and Long are referred to as the “Director Defendants.”

Defendants Durcan, Gochnauer, Greenberg, Henney, Hyle, Long, and McGee are referred to as the

“Audit Committee Defendants.” Defendants Conant, Gochnauer, Hagenlocker, Henney, Long,


                                               17
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 19 of 95 PageID #: 122




and McGee are referred to as the “Governance & Nominating Committee Defendants.” All

together, the Director Defendants, Audit Committee Defendants, and Governance & Nominating

Committee Defendants are collectively referred to as the “Individual Defendants.”

                       DUTIES OF THE INDIVIDUAL DEFENDANTS

Fiduciary Duties

       51.     As officers and directors of the Company, each of the Individual Defendants owes

AmerisourceBergen and its stockholders fiduciary obligations of trust, loyalty, good faith, and due

care, and must use their utmost ability to control and manage AmerisourceBergen in a fair, just,

honest, and equitable manner. The Individual Defendants must act in furtherance of the best

interests of AmerisourceBergen and not in furtherance of their personal interest or benefit.

       52.     To discharge their duties, the Individual Defendants must, among other things,

exercise reasonable and prudent supervision over the management, policies, practices, and controls

of the financial affairs of the Company. This includes:

               (a)    ensuring that the Company operated in a diligent, honest, and prudent

manner in compliance with all laws, rules, and regulations;

               (b)    ensuring that the Company complied with its legal obligations and

requirements and refrained from engaging in deceptive conduct;

               (c)    conducting the affairs of the Company in an efficient, business-like manner

in compliance with all applicable laws, rules, and regulations to maximize performance of its

business, avoid wasting the Company’s assets, and maximize the value of the Company’s stock;

and

               (d)    remaining informed of how AmerisourceBergen conducted its operations

and, upon receipt of notice or information of imprudent or unsound conditions or practices, making




                                                 18
    Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 20 of 95 PageID #: 123




reasonable inquiry and taking steps to correct such conditions or practices and make such

disclosures as necessary to comply with applicable laws.

         53.   AmerisourceBergen has implemented policies and obligations to hold its fiduciaries

to specific corporate governance principles beyond the requirements of law. The Company has

Corporate Governance Principles setting forth the Board’s duties and active oversight role.6 The

Corporate Governance Principles state that the Board must “oversee management and [] assure that

the long-term interests of the stockholders are being served.” The Board also has responsibility for

assessing major risks facing the Company as well as ensuring processes are in place for maintaining

the integrity of the Company. In particular, the Corporate Governance Principles state:

               The Board provides independent risk oversight with a focus on the most
               significant risks facing the Company, including strategic, operational and
               reputational risks. Examples of such risks include … reputational risks
               related to the opioid crisis.
                                                    ***
               In addition to its general oversight of management, the Board also performs
               a number of specific functions, including:
                                                    ***
               c. reviewing, approving and monitoring fundamental financial and business
               strategies and major corporate actions;
                                                    ***
               e. assessing major risks facing the Company and reviewing options for their
               mitigation, including oversight of the Company’s policies and procedures
               for assessing and managing risk; and

               f. ensuring processes are in place for maintaining the integrity of the
               Company – the integrity of the financial statements, the integrity of
               compliance with law and ethics, the integrity of relationships with
               customers and suppliers, and the integrity of relationships with
               shareholders.




6
 https://s24.q4cdn.com/386340686/files/doc_downloads/policies/2019/Governance-Principles-
(FINAL-12.1.19).pdf (last accessed June 22, 2020).


                                                19
    Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 21 of 95 PageID #: 124




         54.   The Individual Defendants, as officers and directors of the Company, were also

bound by its Code of Ethics and Business Conduct7 and Code of Ethics for Designated Senior

Officers8 (collectively, the “Code”). At all relevant times, the Code set out basic principles, as well

as applicable laws and regulations, guiding the conduct of the Company’s directors, officers and

employees. Among other things, the Code requires the Company’s directors, officers, and

employees to “comply with all federal, state and local laws, regulations and rules.”

Additional Duties of the Audit Committee Defendants

         55.   Under the Audit Committee Charter in effect since October 2003, the Audit

Committee Defendants owed additional duties to AmerisourceBergen to assist the Board in

overseeing “the Company’s compliance with legal and regulatory requirements and performance

of the Company’s internal audit function and independent auditor.” Moreover, the Audit

Committee’s Charter provided at all relevant times that the Audit Committee must:

               Discuss with management and the independent auditor any correspondence
               from regulators or governmental agencies and any published reports that
               raise material issues regarding the Company’s financial statements or
               accounting policies.
                                                ***
               Discuss the Company’s guidelines, policies and practices with respect to
               risk assessment and risk management, including financial reporting risks.
                                                ***
               Obtain reports from management, including the Company’s Chief
               Compliance Officer and/or the Company’s counsel regarding the
               Company’s compliance with applicable legal requirements and the
               Company’s Code of Ethics and Business Conduct.




7
  https://s24.q4cdn.com/386340686/files/doc downloads/policies/ABC CodeofEthics 2019.pdf
(last accessed June 22, 2020).
8
 https://s24.q4cdn.com/386340686/files/doc_downloads/policies/Code-of-Ethics-for-Designated-
Senior-Officers.pdf (last accessed June 22, 2020).


                                                  20
    Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 22 of 95 PageID #: 125




Additional Duties of the Governance & Nominating Committee Defendants

            56.   Under the Governance and Nominating Committee Charter in effect since October
        9
2003,        the Governance & Nominating Committee Defendants owed additional duties to

AmerisourceBergen to assist the Board to “exercise general oversight with respect to governance

of the Board[.]” Moreover the Governance and Nominating Committee’s Charter provided at all

relevant times that the Governance and Nominating Committee must:

                  2.     Review and make corporate governance recommendations to the
                  Board, including to:

                          a.     Annually review and consider whether to recommend, for
                  adoption by the Board, any changes to the Corporate Governance
                  Principles, including as needed for compliance with applicable laws,
                  regulations and NYSE listing standards.
                                                       ***
                          d.     Review all proposals submitted by stockholders for
                  inclusion in the Company’s annual proxy statement and results of
                  stockholder advisory votes and recommend to the Board how to respond to
                  such proposals and advisory votes.

                          e.      Identify and discuss with management the risks, if any,
                  relating to the Company’s corporate governance structure and practices.

                          f.    Review trends and issues related to corporate governance
                  and related matters.

Breaches of Duties

            57.   The Individual Defendants knowingly and culpably violated their obligations as

officers and directors of AmerisourceBergen. As set forth in greater detail below, the Individual

Defendants’ actions resulted in the Company systematically filling facially suspicious opioid orders

and failing to report suspicious orders as required by the laws governing controlled substances.




9
 https://s24.q4cdn.com/386340686/files/doc_downloads/committees_documents/Governance-
Committee-Charter-(November-2018)-(002).pdf (last accessed June 22, 2020).


                                                 21
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 23 of 95 PageID #: 126




         58.   The Individual Defendants breached their duty of loyalty and good faith by causing,

allowing their fellow defendants to cause, or failing to prevent their fellow defendants from causing

the Company to engage in the improper practices that resulted in substantial damage to the

Company.

         59.   As officers or directors of AmerisourceBergen, the Individual Defendants exercised

control over the wrongful acts complained of herein and failed to prevent their fellow defendants

from committing such wrongful acts, which have caused the Company to incur substantial damage.

      THE REGULATORY FRAMEWORK GOVERNING OPIOID DISTRIBUTION

Congress Enacts the Controlled Substances Act to Address Drug Abuse in the United States

         60.   AmerisourceBergen is one of the largest and most important players in the U.S.

pharmaceutical industry, a complex system made up of drug manufacturers, wholesale distributors

who support the supply chain, and pharmacies who ultimately fill healthcare providers’ and doctors’

prescriptions for patients. Each step of the process is highly regulated by federal and state

authorities.

         61.   Pharmaceutical distributors like AmerisourceBergen sustain the supply chain and

serve as a vital link in the healthcare system between manufacturers and healthcare providers to

help ensure patients get the medicines they need when they need them. As a pharmaceutical

distributor, AmerisourceBergen buys prescription drugs from manufacturers for storage in

warehouses                                                                                    . Once

pharmacies and other healthcare providers place orders with one of AmerisourceBergen’s

distributor centers for the medicines they need, AmerisourceBergen processes and delivers the

order.

         62.   As explained by Frank Younker, a retired DEA supervisor with over 30 years of

experience, distributors of controlled substances are the linchpin of the industry: “The distributors


                                                 22
 Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 24 of 95 PageID #: 127




are important. They’re like the quarterback. They distribute the ball.” AmerisourceBergen is the

second-largest drug distributor and currently ranks #10 on the Fortune 500.10 As the second-largest

wholesale distributor of pharmaceuticals, AmerisourceBergen must comply with federal laws and

with the laws and regulations that are in place specifically due to the importance of preventing drugs

from falling into the black market.

          63.    AmerisourceBergen’s officers and directors knew the Company must comply with

the Controlled Substances Act, among other laws, in order to stay in business.




          64.    Enacted in 1970, the Controlled Substances Act established the framework and

principle that certain types of drugs were subject to national regulation. The CSA recognized that

while “[m]any of the drugs included within this title have a useful and legitimate medical purpose

and are necessary to maintain the health and general welfare of the American public[,]” the illicit

traffic and use of controlled substances has “a substantial and detrimental effect on the health and

general welfare of the American people.”

          65.    Accordingly, the CSA sought to promote public health by making medication

available to patients while simultaneously protecting public safety by curbing illicit diversion. As

described in Section 309 of the Uniform Controlled Substances Act, diversion means “the transfer

of a controlled substances from a lawful to an unlawful channel of distribution or use.” The

diversion of pharmaceutical controlled substances can occur in a number of ways, including, but

not limited to: prescriptions written for other than a legitimate medical purpose; pharmaceutical


10
     https://fortune.com/fortune500/ (last accessed June 18, 2020).


                                                   23
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 25 of 95 PageID #: 128




controlled substances stolen by pharmacy personnel; and pharmacists not exercising their

coordinating responsibility to ensure that prescriptions are valid.

       66.     The CSA seeks to prevent the diversion of controlled substances into illicit markets

by establishing a closed system of distribution. As a distributor in this closed system,

AmerisourceBergen is required by the CSA to register with the DEA to engage in commercial

distribution of certain controlled substances. 21 U.S.C. § 823(b), (e); 28 C.F.R. § 0.100.

       67.     The    DEA     is   charged    with     administrating   the   CSA   and      observing

AmerisourceBergen’s facilities to ensure that the Company’s operations are “consistent with the

public interest.” 21 U.S.C. § 824(a)(4); 28 C.F.R. § 0.100; 21 C.F.R. § 1301.71. In evaluating

whether the Company’s operations satisfy its legal obligations to serve the “public interests,” the

DEA considers: (1) whether AmerisourceBergen has maintained “effective control[s] against

diversion of particular controlled substances into other than legitimate medical, scientific, and

industrial channels”; (2) whether AmerisourceBergen has complied with applicable state and local

laws; (3) whether AmerisourceBergen has previously been convicted under federal or state laws for

a crime related to the sale of controlled substances; (4) AmerisourceBergen’s past experience with

controlled substances; and (5) “such other factors as may be relevant to and consistent with the

public health and safety.” 21 U.S.C. § 823(b), (e). The DEA is “not required to make findings as to

all of the[se] factors,” and “may give each factor the weight [it] deems appropriate.” If

AmerisourceBergen’s operations fail to meet the public-interest standard, the DEA may suspend or

even permanently revoke the Company’s registration. 21 U.S.C. § 824(a)(4). Under the CSA, the

DEA is also authorized to immediately suspend any DEA registration and keep that registration

suspended during the pendency of administrative revocation proceedings, where it finds that there

is an “imminent danger to the public health or safety.” 21 U.S.C. § 824(d) (2012); 21 C.F.R. §




                                                  24
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 26 of 95 PageID #: 129




1301.36(e) (2017). Prior to 2016, “imminent danger” was undefined, but the DEA routinely

identified “imminent dangers” where a registrant failed to put in place sufficient controlled

substances diversion prevention systems. As set forth in greater detail below, AmerisourceBergen

has spent millions of dollars lobbying Congress to weaken the DEA’s ability to suspend registrants

under this provision.

       68.     Significantly, the CSA required AmerisourceBergen to put in place “effective

control[s] against the diversion” (21 C.F.R. § 1301.71(a)). Thus, the DEA demands that

AmerisourceBergen “design and operate a system” to identify “suspicious orders of controlled

substances” and report those orders to DEA. 21 C.F.R. § 1301.74(b). “Suspicious orders” are

defined by the DEA as “orders of unusual size, orders deviating substantially from a normal pattern,

and orders of unusual frequency.” 21 C.F.R. § 1301.74(b). Courts have interpreted Section

1301.74(b) to be an illustrative list rather than an exclusive list of examples of suspicious orders,

and thus, distributors like AmerisourceBergen must use their independent judgment to identify

unusual orders.

       69.     Should AmerisourceBergen fail to live up to its obligations under the CSA, the DEA

may impose a civil penalty of up to $10,000 for each violation of the reporting requirement. 21

C.F.R. § 842(c)(1)(B).

       70.     The Company’s obligation to report “suspicious orders” is not onerous. It merely

requires that AmerisourceBergen provide basic information about certain orders to DEA, so that

DEA “investigators in the field” can aggregate reports from every point along the legally regulated

supply chain and use the information to ferret out “potential illegal activity.”




                                                  25
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 27 of 95 PageID #: 130




The Rise of Prescription Opioids

       71.       Prescription opioids are powerful drugs to treat pain that are derived from the opium

poppy plant. While often very effective, prescription opioids are also very addictive. Most patients

receiving more than a few weeks of opioid therapy will experience prolonged withdrawal

symptoms. Patients often develop a tolerance to opioids and require ever-higher doses in order to

obtain the same relief, increasing the risks of withdrawal, addiction, and overdose. Because they

are so susceptible to addiction and abuse, opioids are categorized as “Schedule II Controlled

Substances.”

       72.       Because of these dangers, doctors have historically prescribed opioids only for short-

term acute pain—where brief use limited the need for escalating doses and the risk of addiction was

minimal—and for terminal illnesses and end-of-life care. These limited uses meant that the market

for prescription opioids was historically limited. This is not the case today. Today, opioids are the

most prescribed class of drugs in the United States.

       73.       The roots of the opioid epidemic date back to the mid-1990s when opioid

manufacturers, such as Purdue Pharma, Johnson & Johnson, Teva Pharmaceutical Industries and

others, set out to enlarge the narrow opioid patient profile by reversing the traditional understanding

of opioid use.

       74.       To convince doctors to prescribe more opioids to a more people, opioid

manufacturers executed massive, concerted, and unprecedented marketing campaigns that

minimized the risks and exaggerated the benefits of long-term opioid use to treat a wide range of

conditions. Among other things, opioid manufacturers: (i) deceptively promised that long-term

opioid use would improve patients’ function and quality of life; (ii) trivialized or obscured the

serious risks and adverse outcomes, including the risk of addiction, overdose, and death, associated




                                                   26
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 28 of 95 PageID #: 131




with opioid use; (iii) overstated the effectiveness of opioids compared with other treatments; and

(iv) mischaracterized the difficulty of withdrawal from opioids and the prevalence of withdrawal

symptoms. Opioid manufacturers also deceptively marketed opioids for indications and benefits

that were outside of the drugs’ FDA-approved purposes, an unlawful practice called off-label

marketing.

       75.       Opioid manufacturers’ marketing and promotional efforts included, among other

things, disseminating favorable “educational” materials, advertising in print and online, sponsoring

continuing medical education courses, and hiring “key opinion leaders” to act as consultants,

lecturers, and influencers. These efforts were meant to increase the market for opioids by changing

doctors’ behavior so that they would prescribe opioids for chronic non-cancer pain, including for

off-label use.

       76.       Opioid manufacturers’ deceptive marketing schemes were overwhelmingly

successful, resulting in a dramatic shift in the public and medical opinion about the use of opioids.

Between 2000 and 2011, sales of prescription opioids in the U.S. quadrupled. In 2012, healthcare

providers wrote 259 million prescriptions for opioid painkillers—enough to medicate every adult

in America around the clock for one month. Opioids, once a niche drug, became the most prescribed

class of drugs in the United States.

A Public Health Emergency

       77.       It should have been obvious that opioids were being overprescribed. Over the past

two decades, opioid overdoses resulting from over-prescription have killed more than 200,000

people. Millions of Americans continue to suffer daily from opioid addiction. As a result, in part,

of the proliferation of opioid pharmaceuticals between the late 1990s and the present, the life




                                                 27
 Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 29 of 95 PageID #: 132




expectancy for Americans has decreased for the first time in recorded history. Drug overdoses are

now the leading cause of death for Americans under fifty years old.

       78.     In May 2010, the Obama administration released its inaugural National Drug

Control Strategy, which stated that “[p]rescription drug abuse is the Nation’s fastest-growing drug

problem,” and recognized that “opiate overdoses, once almost always due to heroin use, are now

increasingly due to abuse of prescription painkillers.” In July 2016, Congress passed, and President

Obama signed, the Comprehensive Addiction and Recovery Act of 2016, which authorized $181

million in additional annual funding for initiatives aimed at addressing the opioid crisis.

       79.     An internal AmerisourceBergen presentation in 2017 acknowledged the

undeniable fact that “the statistics overwhelmingly demonstrate that we have an opioid epidemic

in the U.S., and tragically people are dying.” In that same presentation, AmerisourceBergen

described how on the average day more than 650,000 opioid prescriptions are dispensed, 3,900

people initiate the non-medical use of prescription opioids, and acknowledged that

“prescription painkillers are now more widely used than tobacco.”11

       80.     In October 2017, President Trump declared the American opioid epidemic a public

health emergency. According to the New York Times, “[p]ublic health officials have called the

current opioid epidemic the worst drug crisis in American history.”

The Legal Duty to Prevent Opioid Diversion

       81.     Given the dangerous risks of opioids, Congress sought to ensure their safe

distribution by heavily regulating their sale, marketing, and use. As a pharmaceutical distributor,

AmerisourceBergen was required to operate in accordance with the statutory provisions of the CSA.



11
  State of Oklahoma v. AmerisourceBergen Corp. et al., Case No. CJ-2020-85 (Bryan Co., Okla.
Dist. Ct.) at ¶ 49.


                                                 28
 Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 30 of 95 PageID #: 133




Under these laws, Congress developed a closed distribution system to track and account for

controlled substances from the manufacturer to the end consumer. Specifically, drug manufacturers

could not sell controlled substances directly to physicians or pharmacies. Rather, controlled

substances could be distributed only by distributors like AmerisourceBergen, thereby enhancing

the importance that such distributors comply with applicable law and regulations. As such, the law

imposed strict controls and requirements throughout the prescription opioid distribution chain, from

manufacturer to patient.

         82.     Chapters II and III of the CSA require distributors, manufacturers, and others that

handle controlled substances (collectively known as “Registrants”), to register with the DEA.

Registrants must: (i) limit sales within a quota set by the DEA for the overall production of Schedule

II substances like opioids; (ii) maintain effective controls against diversion of the controlled

substances; and (iii) design and operate a system to identify suspicious orders of controlled

substances, halt such unlawful sales, and report them to the DEA.

         83.     Among other things, Registrants must identify and report red flags such as “orders

of unusual size, orders deviating substantially from a normal pattern, and orders of unusual

frequency” and “[o]rdering the same controlled substance from multiple distributors.”12 Moreover,

registrants’ responsibilities do not end with the products they distribute or manufacture. When

registrants obtain information about the suspicious sales and distribution of other companies’ opioid

products, they are legally obligated to report that activity to the DEA. Registrants that violate the

CSA may be subject to DEA administrative enforcement actions, civil penalties, or criminal

prosecution by the U.S. Department of Justice.




12
     21 C.F.R. §1301.74(b).


                                                  29
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 31 of 95 PageID #: 134




       84.     This closed system thus imposes specific duties upon wholesale distributors to

monitor, identify, halt, and report suspicious orders of controlled substances. Registrants like

AmerisourceBergen must therefore actively prevent drug diversion through careful oversight of

suspicious orders. Registrants must adhere to specific security, recordkeeping, monitoring, and

reporting requirements that are designed to identify or prevent diversion of controlled substances.

To do so and discharge their other duties under federal and state laws, Registrants must use highly

advanced data collection and analytical systems to monitor the inventory and ordering needs of

customers in real time.

       85.     Failure to comply with these laws could result in the suspension or revocation by

federal or state authorities of a Registrant’s license to distribute pharmaceutical products, seizure

or recall of the Registrant’s products, and significant criminal, civil, and administrative sanctions.

Any one of these results would have a significant adverse effect on the registrant’s reputation,

business, and results of operations.

       86.     Cognizant of its legal obligations, AmerisourceBergen has publicly stated that it is

“work[ing] diligently to combat diversion and [is] working closely with regulatory agencies and

other partners in pharmaceutical and healthcare delivery to help find solutions that will support

appropriate access while limiting misuse of controlled substances.” A Company spokeswoman also

provided assurance that: “At AmerisourceBergen, we are committed to the safe and efficient

delivery of controlled substances to meet the medical needs of patients.”




                                                 30
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 32 of 95 PageID #: 135




   THE COMPANY ENGAGES IN A SUPPLY CHAIN SCHEME TO UNLAWFULLY
          INCREASE ITS REVENUE FROM OPIOID DISTRIBUTION

       87.     AmerisourceBergen controls approximately one third of the total wholesale drug

market. Three wholesaler distributors, AmerisourceBergen, Cardinal Health, Inc. (“Cardinal

Health”), and McKesson Corporation (“McKesson”), consistently account for 85% to 90% of all

wholesale revenues from pharmaceuticals distributed in the United States. AmerisourceBergen’s

revenue from pharmaceutical distribution has grown from approximately $50 billion in 2005 to

over $172 billion in 2019. As such, the Company has profited immensely from the opioid epidemic.

       88.     In doing so, AmerisourceBergen engaged in a nationwide scheme to exponentially

expand a market that the law intended to restrict. In particular, the Company sold and distributed

far more prescription opioids than they knew were needed for legitimate medical uses.

AmerisourceBergen worked together with Cardinal Health, McKesson and other pharmaceutical

distributors (collectively, the “Opioid Distributors”) to vastly increase their profits at the expense

of the American public.

The Company’s Role in the Unlawful Opioid Distribution Scheme

       89.     Wholesale drug distributors like the Company buy pharmaceuticals from

manufacturers and distribute the drugs to downstream customers like pharmacies, who distribute

them to patients. Opioid Distributors acquire pharmaceuticals from manufacturers at an established

wholesale acquisition cost. Discounts and rebates from this cost may be offered by manufacturers

based on market share and volume. As a result, higher volumes may decrease the Opioid

Distributors’ costs per pill. Decreased costs per pill in turn allow the Opioid Distributors to offer

more competitive prices, or, alternatively, pocket the difference as additional profit. As such, the

Opioid Distributors have strong financial incentives to distribute higher volumes of opioids and to

refrain from reporting or declining to fill suspicious orders.



                                                  31
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 33 of 95 PageID #: 136
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 34 of 95 PageID #: 137




        93.     AmerisourceBergen, the PCF, and the HDA contributed substantial amounts of

money to political campaigns, federal candidates, state candidates, political action committees and

political parties.

        94.     In a 60 Minutes interview in October 2017, former DEA agent Joe Rannazzisi

described the prescription opioid industry as “out of control,” stating that “[w]hat they wanna do,

is do what they wanna do, and not worry about what the law is. And if they don’t follow the law in

drug supply, people die. That’s just it. People die.” The interview continued:

                JOE RANNAZZISI: The three largest distributors are Cardinal Health,
                McKesson, and AmerisourceBergen. They control probably 85 or 90
                percent of the drugs going downstream.

                [INTERVIEWER]: You know the implication of what you’re saying, that
                these big companies knew that they were pumping drugs into American
                communities that were killing people.

                JOE RANNAZZISI: That’s not an implication, that’s a fact. That’s exactly
                what they did.

        95.     Another DEA veteran similarly stated that these companies failed to make even a

“good faith effort” to “do the right thing.” He further explained that “I can tell you with 100 percent

accuracy that we were in there on multiple occasions trying to get them to change their behavior.

And they just flat out ignored us.”

        96.




                                                  33
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 35 of 95 PageID #: 138




       97.     Having misled Wall Street, AmerisourceBergen and the other Opioid Distributors

continued to juice the demand for prescription opioids by disseminating false and misleading

information to federal and state regulators claiming that they were complying with their obligations

under the CSA. They also refrained from reporting suspicious orders to the DEA. At the same time

as they controlled the flow of information, they called for the DEA to increase its distribution quotas

for prescription opioids. With the limited information the Opioid Distributors provided to the DEA,

it had no basis not to maintain artificially high production quotas, individual quotas, and

procurement quotas.

       98.     However, the Opioid Distributors are not permitted to engage in a limitless

expansion of their sales through the unlawful sales of regulated painkillers. Instead, they are each

subject to various duties to report and monitor the quantity of Schedule II controlled substances in

order to prevent oversupply and diversion into the illicit market. As DEA Registrants, the Opioid

Distributors must discharge their duty to combat opioid diversion, including reporting suspicious

orders of controlled substances and exercising due diligence to avoid filling suspicious orders. But

they did not. The Opioid Distributors failed to design adequate suspicious order monitoring

programs or report suspicious orders to the DEA and shipped orders that were, or should have been,

flagged as suspicious. Accordingly, they failed to comply with their duties under the CSA.

The Company Violates the CSA, Resulting in a 2007 Settlement Agreement with the DEA

       99.     The Company has a long history of failing to combat opioid diversion under the

controlled substances laws.

       100.    From 1990 to 2007, AmerisourceBergen’s policy was to identify only “excessive”

orders that exceeded a three-times threshold based on a given pharmacy’s prior orders.


                                                  34
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 36 of 95 PageID #: 139




       101.      This pre-2007 system did not take into consideration other relevant factors such as

order frequency patterns, order averages of similar pharmacies, or comparisons of sales of Schedule

II or III controlled substances with the sales of other controlled substances, all of which were

considerations AmerisourceBergen and its directors knew, or should have known, should be taken

into account. AmerisourceBergen also specifically failed to identify suspicious orders from internet

pharmacies that the DEA concluded should have been identified. Other than an effort to make sure

a customer was licensed with the state and registered with the DEA, AmerisourceBergen thus had

no meaningful due diligence process in place to investigate whether orders other than those it

deemed “excessive” qualified as suspicious.

       102.      AmerisourceBergen further failed to report suspicious orders, shipped orders that

were suspicious, and failed to perform meaningful due diligence. Prior to 2007, while certain orders

that exceeded the three-times threshold were reported to the DEA, they were only reported after

being shipped.

       103.      Indeed, under the pre-2007 policy, AmerisourceBergen shipped all orders of

controlled substances, regardless of size, frequency, deviations from prior orders, deviations from

averages, deviations from defined thresholds, or whether the order was determined to be suspicious.

       104.      AmerisourceBergen knew the consequences of failing to meet its obligations under

the CSA. AmerisourceBergen’s chief compliance officer, Chris Zimmerman, admitted at a

deposition that if AmerisourceBergen did not adhere to “effective controls to prevent diversion,

yes, diversion could occur.” As set forth herein, AmerisourceBergen consistently ignored critical

red flags and warning signs from its customers in what amounts to a structural breakdown of its

diversion prevention obligations under the CSA, which had real consequences in the communities

where AmerisourceBergen shipped dangerous drugs, like prescription opioids.




                                                 35
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 37 of 95 PageID #: 140




       105.    The Company’s filling and shipping of orders to pharmacies which

AmerisourceBergen knew to be suspicious led to the DEA shutting down the Company’s

distribution center in Orlando, Florida on April 24, 2007. The DEA alleged that the Company failed

to maintain effective controls over shipments of prescription opioids to Internet pharmacies. In

particular, the DEA asserted that,

               “[i]n spite of being warned by DEA about the characteristics of rogue
               internet pharmacies, [the Orlando distribution center] distributed 3.8 million
               dosage units of hydrocodone [a common opioid] between January 1, 2006
               and January 31, 2007 to [four] rogue pharmacies,” and had not maintained
               effective    controls    against    the    diversion     of     hydrocodone.
               AmerisourceBergen had filled numerous opioid orders for over 100 times
               the amount of opioids that would be expected and normal for comparably
               sized pharmacies. In just thirteen months, the Company distributed large
               quantities of hydrocodone to the four rogue pharmacies, some of which
               were among its largest customers for the Orlando distribution center.

       106.    Recognizing its duty to monitor sales of controlled substances and report suspicious

orders to the DEA, on June 22, 2007, the Company announced that it had reached an agreement

with the DEA whereby the Company would implement an enhanced order monitoring program in

all AmerisourceBergen distribution centers by June 30, 2007 (the “2007 Settlement”). Under the

2007 Settlement, AmerisourceBergen agreed “to maintain a compliance program designed to detect

and prevent diversion of controlled substances, which shall apply to the Orlando Facility and all

other existing and future distribution centers of AmerisourceBergen in the United States and its

territories and possessions, which AmerisourceBergen shall revise as appropriate.” The Company

also agreed to “a more rigorous examination process” for new customers. The Company also

acknowledged that it was required to “inform DEA of suspicious orders as required by 21 C.F.R.

§1301.74(b) in a format mutually and reasonably agreed upon by the Parties, except that

AmerisourceBergen shall inform DEA Headquarters of suspicious orders, unless and until advised

otherwise in writing by DEA Headquarters.”



                                                 36
 Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 38 of 95 PageID #: 141




          107.    As the Company announced at the time, “[t]he new order monitoring program

requires more rapid identification and daily reporting of orders that may indicate diversion of

controlled substances, including in some instances, halting the shipment of orders that require

further investigation by the Company.” The DEA required the Company to pass several inspections

of the new program for reinstatement of the Company’s license to become effective.

          108.    The Company’s public filings confirm the Board’s significant role in monitoring and

enforcing compliance. As stated in AmerisourceBergen’s Proxy Statement on Form DEF 14A filed

with the SEC on January 14, 2011 (the “2011 Proxy”), the “Chief Compliance Officer and/or Senior

Vice President, General Counsel and Secretary report to the Audit Committee throughout the year

on the status of our compliance program.” As the Proxy Statement on Form DEF 14A filed with

the SEC on January 18, 2019 (the “2019 Proxy”) stated, “Our Board oversees risk management

and considers specific risk topics on an ongoing basis, including risks associated with the

Company’s distribution of opioid medications.… Our Board of Directors actively oversees and

reviews the effectiveness of our compliance programs, including our diversion control program.”

Despite the 2007 Settlement, the Company Continues Its Unlawful Opioid Distribution
Practices

          109.    In response to heightened DEA scrutiny, in 2007 the HDA’s membership, including

AmerisourceBergen, began “developing a comprehensive DEA strategy,” related to the

identification of “suspicious orders.”15 The HDA’s internal documents show that members were

specifically concerned about the “surge in DEA enforcement around suspicious shipments” and felt

the industry needed “to quickly develop a plan to deal with and work with the DEA as necessary.”16



15
  In Re: National Prescription Opiate Litigation, 17-md-2804 (N.D. Ohio), Dkt. No. 1979-7, at
61-62 (HDA 30(b)(6) deposition).
16
     Id. at 68.


                                                  37
 Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 39 of 95 PageID #: 142




The HDA’s members considered plans to “challenge the DEA” and “develop business practices”

in response to the DEA's heightened scrutiny of suspicious shipments.17 As part of this effort, the

HDA collected copies of its “member companies’ suspicious order policies and procedures.”18

HDA members then convened privately to discuss “best practices” in response to DEA enforcement

and brainstorm “next steps.”19 In January 2008, as part of a monthly meeting with PCF, the HDA

apprised PCF members, including opioid manufacturers and pharmacies, of the DEA’s enforcement

actions and the steps HDA was taking in response.20 Thus, AmerisourceBergen was well aware of

the need to implement more effective diversion control procedures, to protect the interests and

welfare of both the Company and the American public.

          110.       Even after 2007, however, AmerisourceBergen still failed to design and operate an

adequate system to identify suspicious orders because it continued to employ a “threshold-based

system,” which was based on an arbitrary and antiquated three-times multiplier among drug

families and which continued to ignore other relevant information as alleged above. Critically,

AmerisourceBergen also left the identification of suspicious orders to the discretion of its

distribution center employees without putting in place any concrete rules or criteria on how such

orders should be identified. Accordingly, AmerisourceBergen failed to identify and grossly

underreported suspicious orders.

          111.       Further, while AmerisourceBergen purported to change its system in 2007 pursuant

to its settlement agreement with the DEA, it still did not fully comply with the requirement not to




17
     Id. at 75-76.
18
     Id. at 121.
19
     Id. at 137.
20
     Id. at 139-140.


                                                     38
 Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 40 of 95 PageID #: 143




ship suspicious orders after that date. In some cases, even orders reported to the DEA were shipped

anyway, rather than being held or cancelled.

       112.    AmerisourceBergen shipped suspicious orders notwithstanding that it had access to

“know your customer” questionnaires and files. This information, compiled in response to DEA

comments in 2006 and 2007, was intended to help AmerisourceBergen identify suspicious orders

or customers who were likely to divert prescription opioids. The “know your customer”

questionnaires informed AmerisourceBergen of the number of pills that the pharmacies sold, how

many non-controlled substances were sold compared to controlled substances, whether the

pharmacy bought from other distributors, and the types of medical providers in the area (including

pain clinics, general practitioners, hospice facilities, and cancer treatment facilities, among others).

These questionnaires also put the recipients on notice of suspicious orders.

       113.    Additionally, AmerisourceBergen purchased nationwide, regional, state, and local

prescriber- and patient-level data from various data vendors that allowed it to track prescribing

trends, identify suspicious orders, identify patients who were doctor shopping, identify “pill mills,”

etc. This data allowed AmerisourceBergen to view, analyze, compute, and track its competitors’

sales and to compare and analyze market share information.21

       114.    This information should have allowed AmerisourceBergen to track and identify

instances of overprescribing. In fact, an expert for a data vendor testified that the data could be used

to track, identify, report, and halt suspicious orders of controlled substances.22


21
  A data vendor representative testified that AmerisourceBergen and other Opioid Distributors
use the prescribing information to “drive market share.” Sorrell v. IMS Health Inc., No. 10-779,
2011 WL 661712, *9-10 (Feb. 22, 2011).
22
  In Sorrell, expert Eugene “Mick” Kolassa testified, on behalf of a data vendor, that “a firm that
sells narcotic analgesics was able to use prescriber-identifiable information to identify physicians
that seemed to be prescribing an inordinately high number of prescriptions for their product.”
Joint Appendix in Sorrell v. IMS Health, No. 10-779, 2011 WL 687134, at *204 (Feb. 22, 2011).


                                                  39
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 41 of 95 PageID #: 144




       115.   But rather than put these tools to use by implementing effective controls to prevent

diversion or designing and operating a system to detect and stop suspicious orders,

AmerisourceBergen circumvented legal requirements and coached customers on how to avoid

being detected by the system and thereby becoming subject to an enforcement action by the DEA.

       116.   For example, a July 2013 AmerisourceBergen document entitled “Sales Talking

Points” warned an AmerisourceBergen customer that its “overall volume” and "percentage of C2

orders is high and may be deemed suspicious by either our OMP [Order Monitoring Program]

system or regulatory authorities. This puts your account with ABDC at significant risk of closure

or exposure to regulatory and enforcement agencies actions. Every day, we read about another

independent pharmacy under investigation. I want to make sure that doesn’t happen to you.”

AmerisourceBergen then counseled the customer not to reduce its orders of controlled substances,

but rather to strategically format their ordering patterns so that they would not get flagged by

suspicious order monitoring (“SOM”) systems or regulators.

       117.   Unsurprisingly, a 2015 audit of AmerisourceBergen’s SOM system cited numerous

problems, including a lack of resources, a lack of formal training, overburdened workloads,

crushing administrative demands, inconsistent policies, and communications breakdowns, all of

which contributed to “gaps and risks” in AmerisourceBergen’s ability to identify orders as

suspicious and prevent diversion.

       118.




                                               40
 Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 42 of 95 PageID #: 145




       119.   The Board knew that the importance of the Company’s order monitoring and

diversion control programs cannot be overstated.




       120.




       121.




      U.S. Department of Health & Human Services Offices of Inspector General (“OIG”)’s




23




                                             41
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 43 of 95 PageID #: 146




       122.




       123.    As revealed in a report by the U.S. Senate Homeland Security & Governmental

Affairs Committee issued on July 12, 2018, AmerisourceBergen and the other Opioid Distributors

failed in their duties to combat opioid diversion under the controlled substances laws.

       124.    As an example, the committee report detailed the role that AmerisourceBergen,

McKesson, and Cardinal Health played in fueling the opioid epidemic in the state of Missouri,

concluding that the three companies had “consistently failed to meet their reporting obligations”

regarding suspicious orders. However, the scope of the companies’ respective failures differed

dramatically. Between 2012 and 2017, AmerisourceBergen shipped approximately 650 million

doses of opioids to Missouri, but only reported 224 suspicious orders to the DEA. In contrast,




                                                 42
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 44 of 95 PageID #: 147




McKesson shipped roughly the same volume of opioids to Missouri, yet reported 16,714 suspicious

orders to the DEA – 75 times what AmerisourceBergen reported. During the same period, Cardinal

Health shipped less than half the opioids shipped by the Company, but still reported 5,125

suspicious orders over the same five-year period – approximately 23 times what

AmerisourceBergen      reported.    This   data   indicates,   and   the   report   concluded,   that

AmerisourceBergen’s diversion control and order monitoring programs were ineffective –



       125.    An April 2019 amended complaint filed by the Attorney General of the state of New

York against AmerisourceBergen and other defendants shows how the Company’s broken

diversion control and order monitoring programs fueled the opioid epidemic in New York. Indeed,

the New York Attorney General noted that “[t]he one area in which [AmerisourceBergen] has

consistently stood out as compared to its major competitors is its unwillingness to identify

suspicious orders, even among customers that regularly exceeded their thresholds and presented

multiple red flags of diversion.”

       126.    Between 2010 and 2018, AmerisourceBergen sold nearly 275 million oxycodone

pills in the State of New York to approximately 2,430 pharmacies. Despite the Company’s

purportedly effective controls governing suspicious opioid distribution and reporting, a number of

these pharmacies demonstrated “several common indicators of suspicious activity,” including:

               •   Scoring above the 90th percentile in a given New York county for opioid order
                   volume;

               •   Scoring above the 90th percentile in the county for total opioid orders;

               •   Scoring above the 90th percentile in the county for total oxycodone orders;

               •   Scoring above the 90th percentile for percentage of oxycodone volume shipped
                   of all controlled substances shipped;




                                                  43
 Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 45 of 95 PageID #: 148




                 •   Filling prescriptions by prescribers who were later indicted or convicted on
                     opioid-related prescribing and distribution charges;

                 •   Scoring above the 90th percentile for percentage of doctor-shopper patients;

                 •   Scoring above the 90th percentile for percentage of cash payments; and

                 •   Scoring above the 90th percentile for median morphine milligram equivalent
                     prescribed per day.

          127.   The Company’s flawed policies also led to inadequate due diligence investigations,

despite the due diligence policy comprising two-thirds of its entire diversion control program.24

Among other things, the due diligence investigation process for new customers did not include

basic steps like simple news searches on a pharmacy’s prescribing physicians. Simple news

searches would have revealed that several of the prescribing physicians in New York had prior

convictions for unlawful drug distribution. Another example of the Company’s failure to institute

a functioning compliance policy is the attempt in 2016 to validate that all customers authorized to

purchase controlled substances actually have the required due diligence documentation in file.25

The fact that the Company did not confirm that its customers actually had the required due diligence

documentation on file alone is bad enough; one year into the project, despite having identified a

significant percentage of customer files lacking the requisite due diligence, the Company had only

collected information for about 10% of those files.26 By May 2018, the Company estimated that




24
  See Manufacturers Defendants’ Opposition to Plaintiffs’ Motion for Partial Summary
Adjudication on Defendants’ Compliance with the Controlled Substances Act 46, In re National
Prescription Opiate Litigation, No. 17-md-02804 (N.D. Ohio Aug. 12, 2019; ECF No. 2180).
25
  See Exhibit 301, Plaintiffs’ Memorandum of Law in Support of Motion for Partial Summary
Adjudication that Defendants Did Not Comply with Their Duties Under the Federal Controlled
Substances Act to Report Suspicious Opioid Orders and Not Ship Them (corrected), In re
National Prescription Opiate Litigation, No. 17-md-2804 (N.D. Ohio Dec. 18, 2019; ECF No.
3016-1).
26
     Id. at Exhibit 302 (ECF No. 3015-28).


                                                  44
 Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 46 of 95 PageID #: 149




only 60% of the due diligence deficiencies had been remedied.27 Because AmerisourceBergen’s

diversion control program hinged on its prior due diligence, which was missing key information for

a substantial portion of its customers, the diversion control program was built on a rotten foundation

and was doomed to fail.

           128.   AmerisourceBergen’s     sloppy   procedures    allowed    for   frequent   threshold

manipulation to avoid orders being held for review, rejected from shipment, or reported as

suspicious. Indeed, the Company’s order monitoring program was designed to use a complex,

automated approach that, in essence, increases ordering flexibility for its customers rather than

limits it and failed to identify “even orders of interest, much less suspicious orders. Examples of

the frequent threshold manipulation include:

              •   In and around 2011, thresholds were set at 300% over the average purchasing for
                  similarly sized pharmacies, ensuring that thresholds were only hit for orders that
                  were three times the norm;

              •   Prior to 2012, the Company allowed customers to have multiple accounts associated
                  with the same DEA number, each with its own corresponding threshold;

              •   During the same time period, customers had access to data on where their ordering
                  stood against their threshold, allowing them to manipulate orders to keep under the
                  limit, preemptively request an increase, and/or purchase those products from another
                  provider.

           129.   The New York Attorney General also described the Company’s consistent

reluctance to flag suspicious orders. When an order is flagged for review, AmerisourceBergen’s

“Diversion Control Team can make three possible adjudications: (1) reject the order and report it

as suspicious to the DEA; (2) reject as an administrative error; or (3) release and process the order.”

However, “only a small percentage of orders flagged for review are cancelled, and even fewer are

deemed suspicious.” This is because the Company “has a high tolerance for compliance issues


27
     Id.


                                                   45
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 47 of 95 PageID #: 150




before it will terminate a customer,” and “a regular practice of releasing and not reporting orders,

even for customers that repeatedly and significantly exceed its established parameters.”

       130.    The Company even continued to supply pharmacies in New York that exhibited red

flags, such as a high amount of cash payments, a high amount of total opioid orders, and “doctor-

shopper” activity. Some of these pharmacies had 50 to 90 percent of their prescriptions filled by

doctors who were indicted or convicted for illegally pushing opioids. Still, the Company failed to

properly monitor or report the suspicious orders coming from these pharmacies. The New York

Attorney General detailed three exemplar pharmacies as examples of the Company’s defective

diversion control and order monitoring programs:

           •   Amerisource Exemplar Pharmacy 1, located in Orange County (about 300,000
               people), was consistently at or above both the 99th percentile in the State in terms
               of both number of opioid orders and total opioid weight. Between 2014 and 2016,
               more than 10% of its prescriptions were written by prescribers who were later
               indicted or convicted of opioid-related prescribing and distribution charges. And
               while Amerisource reported [REDACTED] SORs for this pharmacy in 2013 and
               [REDACTED] in 2014, that number dwindled to [REDACTED] over the next three
               years, and as of 2018, Amerisource was still serving as this pharmacy’s primary
               opioid distributor.




                                                46
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 48 of 95 PageID #: 151




        •   Amerisource Exemplar Pharmacy 2, located in Queens County, is a customer of
            Amerisource’s Bellco Drug subdivision. Between 2013 and 2017, 77% of its
            prescriptions, on average, were written by prescribers who were later indicted or
            convicted, including Rogelio Lucas and Moshe Mirilashvili. In 2014 specifically,
            90% of prescriptions filled by this pharmacy were made by prescribers who were
            later indicted or convicted. Amerisource appears to have only stopped shipping in
            2017—Amerisource itself only identified [REDACTED] SORs for this pharmacy
            between 2013 and 2017.




        •   Amerisource Exemplar Pharmacy 3, located in Bronx County, exceeded the 95th
            percentile for the percentage of oxycodone volume shipped for five years straight
            (2012 to 2016). On average, 58% of its opioid prescriptions were paid in cash (99th
            percentile in the State). For three consecutive years (2013 to 2015), approximately
            half of all opioid scripts were filled by prescribers who were later convicted,
            including Robert Terdiman and Rogelio Lucas. Amerisource reported
            [REDACTED] SORs in 2010 and [REDACTED]. As of 2018, this pharmacy was
            still a customer of Amerisource.




                                            47
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 49 of 95 PageID #: 152




       131.    Even when pharmacies            “were     restricted,    blocked,    or     terminated,

[AmerisourceBergen’s] system failed to ensure their accounts were de-activated.” This system

deficiency enabled pharmacies on the Company’s “Do Not Ship” list to continue ordering and

receiving opioids. After the control deficiency was discovered, the Company reinstated those

customers without conducting any additional due diligence review.

       132.    Despite knowing of the broad failures with its compliance program—including

numerous instances in which those failures led to improper opioid distribution in New York and

other states—the Company “never reported any of that information to the State as it was required

to by the [New York Controlled Substances Act].” AmerisourceBergen thus negligently or

recklessly failed to control its supply lines to prevent diversion. A reasonably prudent distributor of

controlled substances would have anticipated the danger of opioid oversupply and diversion and

protected against it by, for example: (a) taking greater care in hiring, training, and supervising

employees; (b) providing greater oversight, security, and control of supply channels; (c) looking

more closely at the pharmacists and doctors who were purchasing large quantities of

commonly-abused opioids in amounts much greater than appropriate, given the size of the local


                                                  48
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 50 of 95 PageID #: 153




populations; (d) investigating demographic or epidemiological facts concerning the increasing

demand for narcotic painkillers; (e) informing pharmacies and retailers about opioid diversion;

and (f) in general following applicable statutes, regulations, professional standards, and

guidance from government agencies.

        133.    The violations described above are some the myriad examples of the Company’s

complete failure to monitor and report suspicious orders. This willful failure spread the terrible

effects of the opioid epidemic beyond New York to other states, cities, counties, municipalities,

tribal authorities, and individuals.

  THE INDIVIDUAL DEFENDANTS OBTAINED INFORMATION THAT INFORMED
            THEM OF THE COMPANY’S NON-COMPLIANCE WITH
                   CONTROLLED SUBSTANCES LAWS

        134.    From 2007 through 2019, the Individual Defendants obtained information that

AmerisourceBergen was continuously failing in its opioid diversion and reporting obligations under

the controlled substance laws. They were first advised of these serious issues by the 2007 Settlement

with the DEA, which concerned the Company’s violations of controlled substances laws and a 2007

acquisition of a distribution company, Bellco, known to have violated DEA regulations.

        135.    Despite their knowledge, the Individual Defendants failed to satisfy their mission-

critical duties to maintain adequate oversight and effective controls over the Company’s controlled

substances distribution. Even in the face of information about piling lawsuits, government

investigations, potential flaws in the compliance programs, and even stockholder requests for

improvement, they consciously failed to take action, consistently harming the Company.




                                                 49
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 51 of 95 PageID #: 154




The Individual Defendants Knew of and Recklessly Disregarded the Company’s Unlawful
Opioid Distribution

       136.    The Individual Defendants knew of the Company’s violations of the controlled

substances laws since the 2007 Settlement with the DEA. Current Director Defendants Henney,

Long, and McGee were members of the Board at the time of the 2007 Settlement and defendant

Collis was the Company’s Executive Vice President and President of its subsidiary,

AmerisourceBergen Specialty Group.

       137.    On November 28, 2007, the Company filed its Annual Report on Form 10-K with

the SEC for the period ended September 30, 2007 (the “2007 Form 10K”). The 2007 Form 10-K

disclosed the Company’s settlement agreement with the DEA and the reinstatement of the Orlando

distribution center’s license. Defendants Henney, Long, McGee, Cotros, Gozon, and Hagenlocker

each signed the 2007 Form 10-K.

       138.    AmerisourceBergen’s subsequent Annual Reports on Forms 10-K for 2008 through

2011 each included a disclosure referencing the 2007 Settlement, stating that the Company

“expect[ed] to continue to comply with all of the DEA’s requirements,” suggesting that

AmerisourceBergen was in compliance with its obligations under the 2007 Settlement. The 2008,

2009, 2010 and 2011 Forms 10-K were signed by defendants Gochnauer, Henney, Long, McGee,

Cotros, Gozon, and Hagenlocker. The 2010 and 2011 were also signed by defendant Hyle.

       139.    As described herein, the Company implemented a new compliance program under

the 2007 Settlement, wherein the Company “agree[d] to maintain a compliance program designed

to detect and prevent diversion of controlled substances, which shall apply to the Orlando Facility

and all other existing and future distribution centers of AmerisourceBergen in the United States and

its territories and possessions, which AmerisourceBergen shall revise as appropriate.”




                                                50
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 52 of 95 PageID #: 155




       140.   The Company’s public filings explain that the Board plays a significant role in

monitoring and enforcing compliance. As stated in AmerisourceBergen’s 2011 Proxy, the “Chief

Compliance Officer and/or Senior Vice President, General Counsel and Secretary report to the

Audit Committee throughout the year on the status of our compliance program.” As the 2019 Proxy

stated, “Our Board oversees risk management and considers specific risk topics on an ongoing

basis, including risks associated with the Company’s distribution of opioid medications…. Our

Board of Directors actively oversees and reviews the effectiveness of our compliance programs,

including our diversion control program.” Moreover, the Compliance and Risk Committee Charter

requires that committee to review “at least quarterly reports received from the Company’s Chief

Compliance Officer, counsel and other members of management regarding the Company’s

compliance with applicable legal requirements, including requirements of the [DEA].”

The Bellco Acquisition Underscores the Company’s Compliance Obligations

       141.   The Board was further apprised of the critical nature of compliance with the CSA’s

anti-diversion provisions as a result of the AmerisourceBergen’s acquisition of Bellco. The

Company acquired Bellco, a privately-held pharmaceutical distributor with annual revenues of

approximately $2 billion, in October 2007. While the Company was negotiating the acquisition, the

DEA filed a federal lawsuit against Bellco for violating the CSA by failing to maintain anti-

diversion controls on controlled substances. Though it had filled over 2,300 highly suspicious

orders in the New York Metropolitan area, Bellco did not report a single suspicious order to the

DEA. As a result, Bellco agreed to an $800,000 fine and a consent judgment suspending its license

to distribute controlled substances. United States v. Bellco Drug Corp., No. 2:07-cv-02606

(E.D.N.Y. June 27, 2007). With the announcement of Bellco’s failure to maintain reasonably




                                               51
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 53 of 95 PageID #: 156




effective anti-diversion controls and the legal consequences thereof, the Company renegotiated the

acquisition at an approximately 20% discount.

       142.    The 2007 Form 10-K disclosed the Bellco acquisition, as well as Bellco’s prior

suspension, order to show cause, and consent judgment with the DEA. AmerisourceBergen’s

subsequent Annual Reports on Forms 10-K for 2008 through 2011 each included similar

disclosures.

       143.    Thus, no later than 2007, the Board was aware of the critical nature of compliance

with the controlled substances laws. Specifically, the Board was fully apprised of the Company’s

requirements under the 2007 Settlement, the impact that a lack of adequate anti-diversion controls

had on Bellco’s valuation, and the Company’s obligations under the CSA and equivalent state laws

for stringent monitoring, controls, and oversight of opioid distribution to prevent future violations.

The Government Investigates the Company’s Distribution Practices

       144.    The Company continued to violate the controlled substances laws. Beginning in

2012, the DEA and several U.S. Attorney’s Offices again began investigating the Company’s

distribution operations, including its diversion control and order monitoring program. In light of

the information provided in the Company’s Forms 10-Q and 10-K from 2012 through 2019, as

described herein, the Board was fully aware of the ongoing lawsuits and government subpoenas

during that time.

       145.    On May 4, 2012, AmerisourceBergen received subpoenas from the U.S. Attorney’s

Office (“USAO”) for the District of New Jersey and the DEA in connection with a grand jury

proceeding. The USAO subpoena requested documents concerning the Company’s program for

controlling and monitoring diversion of controlled substances into channels other than for

legitimate medical, scientific, and industrial purposes. The USAO also sought information




                                                 52
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 54 of 95 PageID #: 157




regarding specific customers’ purchases of controlled substances. The DEA subpoena requested

documents in connection with possible CSA violations.

       146.    The Company disclosed the subpoenas in its:

               •   Annual Report on Form 10-K for 2012 (signed by defendants Collis, Cotros,
                   Gochnauer, Gozon, Hagenlocker, Henney, Hyle, Long, and McGee),

               •   Annual Report on Form 10-K for 2013 (signed by defendants Collis, Conant,
                   Gochnauer, Gozon Greenberg, Hagenlocker, Henney, Hyle, Long, and McGee),

               •   Annual Report on Form 10-K for 2014 (signed by defendants Collis, Conant,
                   Gozon, Gochnauer, Greenberg, Hagenlocker, Henney, Hyle, Long, and McGee),

               •   Annual Report on Form 10-K for 2015 (signed by defendants Barra, Collis,
                   Conant, Durcan, Gochnauer, Gozon, Greenberg, Henney, Hyle, Long, and
                   McGee),

               •   Annual Report on Form 10-K for 2016 (signed by defendants Barra, Collis,
                   Conant, Durcan, Gochnauer, Greenberg, Henney, Hyle, Long, and McGee),

               •   Annual Report on Form 10-K for 2017(signed by defendants Collis, Conant,
                   Durcan, Gochnauer, Greenberg, Henney, Hyle, Long, and McGee),

               •   Annual Report on Form 10-K for 2018 (signed by defendants Collis, Conant,
                   Durcan, Gochnauer, Greenberg, Henney, Hyle, Long, and McGee), and

               •   Annual Report on Form 10-K for 2019 (signed by defendants Collis, Durcan,
                   Gochnauer, Greenberg, Henney, Hyle, Long, and McGee).

The State of West Virginia Sues the Company over Suspicious Order Monitoring and
Distribution

       147.    On June 26, 2012, the Attorney General of the State of West Virginia filed a

complaint against the Company alleging that it knowingly violated the law by failing to investigate,

report, and cease fulfilling suspicious prescriptions in the state. Specifically, the Company shipped

increasing amounts of opioids without sufficient monitoring or controls, facilitating six-fold

increases in opioid consumption in some West Virginia counties. AmerisourceBergen was part of

a drug supply chain that included doctors who wrote prescriptions for non-medical purposes and

“pill mill” pharmacies that dispensed excessive numbers of painkillers.


                                                 53
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 55 of 95 PageID #: 158




         148.   As later revealed in a December 2018 report by the U.S. House Committee on

Energy and Commerce (the “House Committee”) titled Red Flags and Warning Signs Ignored:

Opioid Distribution and Enforcement Concerns in West Virginia (the “West Virginia Report”),

the Company “failed to address suspicious order monitoring” in West Virginia. The House

Committee’s West Virginia Report concluded that, although the Company had initially identified

and halted suspicious orders from West Virginia immediately following the 2007 Settlement, its

suspicious order reports declined significantly since 2013, eventually reaching nominal levels once

again.

         149.   Specifically, AmerisourceBergen had shipped nearly 250 million doses of the

opioids hydrocodone and oxycodone to West Virginia pharmacies between 2005 and 2016. This

was enough to supply every West Virginian with thirteen pain pills a year. Yet, during this time,

the Company reported a high of only 792 suspicious orders in 2013 and a low of just three

suspicious orders in 2016. Alarmingly, on a per-capita basis in 2017, “West Virginia had the second

highest number of suspicious orders reported to the DEA by AmerisourceBergen of all states”:

five.




         150.   The House Committee report also revealed changes in how AmerisourceBergen

responded to pharmacies that placed suspicious orders in West Virginia. A case study showed that



                                                54
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 56 of 95 PageID #: 159




the Company ignored red flags regarding prescribing physicians in the state. For example,

AmerisourceBergen’s due diligence documents for a pharmacy called “Westside Pharmacy”

included a list of six “Pain Doctors.” “Two of the doctors were located a four-hour and eleven-and-

a-half-hour round-trip drive from the pharmacy respectively. Five of the six doctors have either

been subsequently convicted of, or indicted on, criminal charges related to their controlled

substance prescribing, or are currently under federal investigation.” As the report stated,

AmerisourceBergen failed to investigate why Westside Pharmacy filled prescriptions for physicians

located hours away from the pharmacy.

       151.    AmerisourceBergen told the House Committee that it placed stricter limits on

Westside Pharmacy’s purchasing of controlled substances in late 2012. The House Committee,

however, received no documents referencing these limitations. Further, despite the Company’s

statement that Westside Pharmacy voluntarily terminated its relationship with AmerisourceBergen

in 2012, the House Committee received no documents with information to that effect.

       152.    AmerisourceBergen began doing business with Westside Pharmacy again in 2016,

but the documents produced to the House Committee gave no indication that AmerisourceBergen

considered its own 2012 decision to place stricter limits on the pharmacy’s ability to purchase

controlled substances. Moreover, prior to the customer onboarding of Westside Pharmacy in 2016,

AmerisourceBergen failed to “[consult] public news reports that would have alerted the company

to red flags related to some of the pharmacy’s top prescribing physicians.” As the Company

admitted, “[n]ews searches for prescribing physicians are not a standard part of

[AmerisourceBergen’s] new customer review[.]”

       153.    Defendants Collis, Gochnauer, Henney, Hyle, Long, and McGee were on the Board

at the time West Virginia’s lawsuit was filed. AmerisourceBergen disclosed the West Virginia




                                                55
 Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 57 of 95 PageID #: 160




action in its Annual Report on Form 10-K for 2012. Thus, these defendants were aware at least by

this time in early 2012 that the Company had failed to put in place an adequate anti-diversion

program in the years since the 2007 Settlement with the DEA. AmerisourceBergen continued to

disclose the West Virginia action in each of its Annual Reports on Forms 10-K through 2019.

The Company Enters into a Distribution Agreement in 2013 with Alliance Boots and
Walgreens, a Known CSA Offender

       154.    On March 18, 2013, the Company announced that it had entered into a distribution

agreement with Walgreens Co. (“Walgreens”) and Alliance Boots GmbH. Defendant Barra is Co-

Chief Operating Officer of Walgreens Boots Alliance, Inc., and has been a high-ranking executive

at Alliance Boots GmbH or its subsidiaries and affiliates since at least 2006.

       155.    Walgreens was a known CSA offender at the time of the distribution agreement with

the Company. According to a DEA database of opioid shipments, Walgreens dominated the U.S.

opioid market from 2006 through 2012, buying approximately 13 billion pills – 3 billion more than

CVS, its closest competitor. In those years, Walgreens ordered 31% more oxycodone and

hydrocodone pills per store on average than CVS pharmacies, and 73% more than other pharmacies

nationwide. When Walgreens considered surveying its Florida pharmacies in 2011 to identify

questionable transactions, a company attorney advised deliberate ignorance: “If these are legitimate

indicators of inappropriate prescriptions perhaps we should consider not documenting our own

potential noncompliance,” according to an e-mail cited by The Washington Post.28 Then in 2012, a

drug distributor produced a report for Walgreens that flagged nearly half of its pharmacies for



28
  Walgreens’ problems with opioid diversion has persisted through today as the pharmacy
“continued to send pills to stores ‘without limit or review.’“ Jenn Abelson et al., At Height of
Crisis, Walgreens Handled Nearly One in Five of the Most Addictive Opioids, Washington Post,
Nov. 7, 2019), https://www.washingtonpost.com/investigations/2019/11/07/height-crisis-
walgreens-hand led-nearly-one-five-most-addictive-opioids/?arc404=true.


                                                 56
 Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 58 of 95 PageID #: 161




dispensing high numbers of controlled substances, including oxycodone. After warnings from the

DEA, Walgreens agreed to pay an $80 million fine, the largest in DEA history at the time, to resolve

allegations that Walgreens committed an unprecedented number of violations under the CSA.

       156.    Among other things, Walgreens was alleged to have pushed to increase the number

of oxycodone sales to its Florida pharmacies, in part by providing bonuses to pharmacy employees

based on the number of oxycodone prescriptions filled. As part of the settlement, Walgreens

admitted that it had failed to uphold its obligations as a DEA registrant. Walgreens also agreed to

enhance its training and compliance programs.

       157.




The Government Investigations Escalate

       158.    On August 30, 2013, the Company received a second subpoena from the New Jersey

USAO requesting additional documents regarding specific customers’ purchases of controlled

substances. The New Jersey USAO issued a third subpoena on December 31, 2013 seeking the

Company’s electronically stored information. AmerisourceBergen disclosed the additional

subpoenas in its Annual Reports on Forms 10-K for 2013 through 2019.

       159.    Also in 2013, the Company received similar subpoenas from two more USAOs- in

the District of Kansas and the Northern District of Ohio. Both subpoenas sought documents

regarding the Company’s diversion control program and specific customers’ purchases of




29




                                                57
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 59 of 95 PageID #: 162
 Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 60 of 95 PageID #: 163




the sufficiency of the Company’s anti-diversion and monitoring programs.

The Company Settles with West Virginia

       163.    On January 9, 2017, AmerisourceBergen settled the West Virginia action by paying

the State of West Virginia $16 million and agreeing to adhere to stricter reporting guidelines within

West Virginia. The settlement money would go to drug treatment programs that help West

Virginians addicted to opioid drugs. AmerisourceBergen disclosed the settlement in its Annual

Reports on Forms 10-K for 2017 through 2019.

The Company Lobbies Congress to Loosen Opioid Regulations

       164.    The Company’s response to this increased scrutiny was to lobby Congress to pass

legislation that would strip the DEA of its ability to effectively regulate the Company and other

Opioid Distributors. The Company, individually and collectively through trade and industry groups,

pressured the U.S. Department of Justice to “halt” prosecutions and lobbied Congress to remove

the DEA’s power to immediately suspend distributor registrations.

       165.    Between 2014 and 2016, AmerisourceBergen spent $3.8 million and the HDA spent

another $3.5 million lobbying Congress to pass the “Ensuring Patient Access and Effective Drug

Enforcement Act,” (“EPAEDEA”), which it did in 2016. 31 The Act permits Registrants like

AmerisourceBergen to submit a “corrective action plan” that the DEA must consider in situations

where it serves an order to show cause why a Registrant’s registration should not be denied,

revoked, or suspended. See 21 U.S.C. §824(c).

       166.    The DEA’s chief administrative law judge, John J. Mulrooney II, wrote that this

provision “is akin to a state legislature mandating that law enforcement authorities allow shoplifting


31
  Scott Higham & Lenny Bernstein, The Drug Industry’s Triumph Over the DEA, Washington
Post, Oct. 15, 2017, https://www.washingtonpost.com/graphics/2017/investigations/dea-drug-
industrycongress/.


                                                 59
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 61 of 95 PageID #: 164




suspects caught in the act to outline how they intend to replace purloined items on store shelves;

allow intoxicated drivers to pull to the side of the road and park their previously swerving vehicles;

or perhaps allow bank robbers to round up and return ink-stained money and agree not to rob any

more banks – all before any of those wrongdoers actually admit fault and without any consequence

that might deter such behavior in the future.”

       167.    The EPAEDEA also reduced the Attorney General’s discretion to “suspend any

registration simultaneously” with the initiation of revocation hearings where there is an “imminent

danger to the public health or safety.” The phrase “imminent danger to the public health or safety”

is statutorily defined to mean there is “a substantial likelihood of an immediate threat that death,

serious bodily harm, or abuse of a controlled substance will occur in the absence of an immediate

suspension of the registration.” 21 U.S.C. §824(d).

       168.    According to Judge Mulrooney, “it is all but logically impossible, due to the obvious

attenuation between the distributor or manufacturer registrant and the potential victims, to make the

requisite showing up the production chain, in the case of a distributor or manufacturer…. If it had

been the intent of Congress to completely eliminate the DEA’s ability to ever impose an immediate

suspension on distributors or manufacturers, it would be difficult to conceive of a more effective

vehicle for achieving that goal.”

The Opioid MDL

       169.    As of 2018, thousands of plaintiffs filed lawsuits against the Company and other

Opioid Distributors and manufacturers in connection with the opioid crisis. These actions generally

allege damages caused at least in part by AmerisourceBergen’s violations of controlled substance

laws in distributing billions of doses of opioids while failing to maintain an effective anti-diversion

and reporting program. The plaintiffs seek compensation for the truly massive sums they have spent




                                                  60
 Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 62 of 95 PageID #: 165




in grappling with health care and crime issues since the defendant companies began their scheme.

AmerisourceBergen and the other distributor defendants have proposed $10 billion to settle the

claims by states, and the state regulators countered with $45 billion.32 The federal lawsuits have

been consolidated for MDL in the U.S. District Court for the Northern District of Ohio. The

Company disclosed the opioid MDL and costs of the litigation in its Annual Reports on Forms 10-

K for 2018 and 2019. To date, the Company has spent more than $1 billion on costs related to

opioid litigation.

        170.    The Company received additional subpoenas in 2018 from the USAOs for the

Eastern District of New York, the District of Colorado, the Northern District of West Virginia, the

Western District of Michigan, and the Middle District of Florida. Those subpoenas were

“substantively similar to the subpoena received from the USAO-NJ in 2017.” AmerisourceBergen

disclosed the above subpoenas in its Annual Reports on Forms 10-K for 2018 through 2019.

        171.    On December 19, 2018, the Northern District of Ohio largely denied the defendants’

motions to dismiss the operative complaint in the MDL. Discussing the adequacy of plaintiffs’

Racketeer Influenced and Corrupt Organizations Act claims, the court credited their allegations that

the Company and the other defendants’ “intentionally turned a blind eye to orders of opiates they

knew were suspicious, thereby flooding the legitimate medical market and creating a secondary

‘black’ market at great profit to [d]efendants and at great cost to [p]laintiffs.” Similarly, in

discussing plaintiffs’ negligence claims, the court found that, “taking [p]laintiffs’ allegations as

true, by failing to administer responsible distribution practices (many required by law), [d]efendants




32
  Jef Feeley, Opioid Distributors Propose $10 Billion to End State Claims, Bloomberg (Aug. 6,
2019), https://www.bloomberg.com/news/articles/2019-08-06/opioid-distributors-propose-
10billion-to-end-state-lawsuits.


                                                 61
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 63 of 95 PageID #: 166




not only failed to prevent diversion, but affirmatively created an illegal, secondary opioid market”

that defendants were “responsible for combatting.” The cases continue to advance.

       172.    On October 21, 2019, AmerisourceBergen, along with distributors Cardinal Health

and McKesson and manufacturer Teva Pharmaceutical Industries, agreed to pay a combined $260

million settlement with two Ohio counties to avoid the first scheduled federal opioid trial. The Ohio

counties’ lawsuits were expected to serve as the bellwether trials for the broader MDL. The

settlement, if extrapolated to a nationwide deal resolving all litigation for the four defendants,

suggests a settlement value of around $48 billion, based on a court-approved allocation formula.

Analysts have estimated that a global settlement for all related opioid litigation could cost as much

as $100 billion.

Defendant Collis’ Testimony to Congress

       173.    On May 8, 2018, defendant Collis testified about AmerisourceBergen’s role in the

opioid crisis before the House Energy and Commerce Committee. The Congressional Committee

sought to further explore opioid distribution practices in West Virginia, as “the opioid epidemic

continues to harm public health.”

       174.    Defendant Collis’ sunny testimony was in stark contrast to the Company’s

systematic failure to implement an adequate anti-diversion program in West Virginia as described

in above.

       175.    Collis testified in his opening statement that:

               For more than a decade, we’ve reported every opioid order we distribute on
               a daily basis to the DEA. So every order, every shipment, every day. We
               use statistical-based algorithms and data analytics tools to monitor and asses
               every order we receive in an effort to identify, stop, and report suspicious
               orders. Just as importantly, we continuously focus on enhancing our
               diversion control efforts. And our best-in-class diversion-control team
               endeavors to track patterns and behaviors beyond just individual suspicious
               orders that have led us to refuse service or terminate service to pharmacies



                                                 62
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 64 of 95 PageID #: 167




               we’re identified as problematic, including several of the pharmacies we
               have all heard about today in West Virginia.

(emphasis added).

       176.    When questioned by Chairman Gregg Harper (R-Miss.) about the Opioid

Distributors’ role in the opioid crisis, Collis asserted that AmerisourceBergen did not contribute to

the opioid epidemic but rather “always discharged [their] duties effectively and responsibly and

have maintained an adequate diversion program.”

       177.    When questioned by Rep. Tim Walberg (R-Mich.), Collis testified as follows:

               Q:     AmerisourceBergen reported 199 of its suspicious orders for
               Beckley Pharmacy [in West Virginia] between 2013 and March of 2014.
               But documents your company provided to the committee indicate that
               Amerisource didn't investigate the pharmacy until February 2015. Please, if
               you would, turn to tab 46 to see the investigator's February 2015 report,
               which found, and I'll read that:

                       The pharmacist said that 50 percent of prescriptions he filled were
                       for controlled substances and that customers told him other
                       pharmacies wouldn't fill their prescriptions. Some of the pharmacies
                       top 10 prescribers were among the top hydrocodone prescribers in
                       the State, and the pharmacy security guard referred to customers as
                       drug addicts and drug dealers and said he witnessed numerous drug
                       deals in the parking lot after customers filled oxycodone
                       prescriptions.

               Amerisource didn't stop doing business with that pharmacy until November
               2015, 10 months after the investigator's report, which itself came only after
               your company filled hundreds of suspicious orders. The company is
               supposed to use, and I quote, “complex algorithms” to identify problems
               pharmacies have. So why did it take so long?

               A:      I have a team, some of them are behind me. We trust them. I think
               that we--I have never heard of this pharmacy before. But we're committed
               to continuous learning. And if we made mistakes, hopefully we'll rectify
               them and they won't happen in the future.

       178.    The Individual Defendants’ actions are not “mistakes.” As set forth above, the

Individual Defendants have breached their fiduciary duty by systematically failing to exercise

proper oversight of the Company’s compliance with controlled substances laws, despite numerous


                                                 63
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 65 of 95 PageID #: 168




investigations, lawsuits, Congressional inquiries, and calls to action by AmerisourceBergen’s own

stockholders.

       179.     The Individual Defendants have continued to allow AmerisourceBergen to violate

its 2007 Settlement agreement with the DEA. Despite knowing of the need for continued monitoring

and improvement of AmerisourceBergen’s anti-diversion and reporting processes for opioids, the

Individual Defendants failed to ensure that such programs were effective. As detailed herein,

AmerisourceBergen distributed a multitude of suspicious orders of opioids far in excess of the needs

of any specific geographic area, all while failing to report suspicious orders as required by law. As

a result of this recidivist wrongdoing, AmerisourceBergen has been the subject of numerous

regulatory investigations and lawsuits, damaging the Company and exposing it to further

astronomical liability.

       THE INDIVIDUAL DEFENDANTS NEGLIGENTLY MADE MISLEADING
                STATEMENTS IN THE COMPANY’S 2018 PROXY

       180.     Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy

are based solely on negligence; they are not based on any allegation of reckless or knowing conduct

by or on behalf of these defendants, and they do not allege and do not sound in fraud. Plaintiff

specifically disclaims any allegations of, reliance upon any allegation of, or reference to any

allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.

       181.     On January 19, 2018, the Company issued its 2018 Proxy filed on Form DEF 14A

with the SEC for the 2018 Annual Meeting of Stockholders, which was held on March 1, 2018. In

the 2018 Proxy, defendants Barra, Collis, Conant, Durcan, Gochnauer, Greenberg, Henney, Hyle,

Long and McGee solicited stockholder votes to, among other things: (i) reelect defendants Barra,

Collis, Conant, Durcan, Gochnauer, Greenberg, Henney, Hyle, Long and McGee to the Board; and

(ii) reject two stockholder proposals for improved internal controls to combat AmerisourceBergen’s



                                                  64
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 66 of 95 PageID #: 169




contribution to the opioid epidemic. Defendants Barra, Collis, Conant, Durcan, Gochnauer,

Greenberg, Henney, Hyle, Long and McGee negligently issued misleading statements with respect

to each of these solicited votes.

Misstatements in Support of Reelecting Defendants Barra, Collis, Durcan, Gochnauer,
Greenberg, Henney, Hyle, Long, and McGee, and Electing Defendant Conant to the Board

       182.    In support of defendants Barra, Collis, Conant, Durcan, Gochnauer, Greenberg,

Henney, Hyle, Long, and McGee’s bid to reelect themselves to the Board, these defendants

highlighted their risk oversight duties and responsibilities. These responsibilities included oversight

over “legal, regulatory and operational risks” to the Company, including oversight over its

purportedly “sophisticated diversion control program through which the Company provides daily

reports directly to the [DEA] about the quantity, type, and receiving pharmacy of every order of

controlled substances we distribute.”

       183.    In particular, the 2018 Proxy stated:

               How does the Board oversee our risk management process?

               The Board executes its oversight responsibility for risk management
               directly and through its committees, as follows:

               •       The Board considers specific risk topics throughout the year,
               including risks associated with our business plan, operational efficiency,
               strategic objectives, government regulation, investment opportunities,
               physical facilities, information technology (including cybersecurity) and
               capital structure, among many others. Each fiscal quarter, our Chief
               Financial Officer reports to the Board on AmerisourceBergen’s financial
               performance and explains how actual performance compares to our
               business plan. Our corporate officers and the leaders of our principal
               business units report regularly to the Board about the risks and exposures
               related to their areas of responsibility. The Board is informed about and
               regularly discusses our risk profile, including legal, regulatory and
               operational risks to our business. The Board also oversees our compliance
               policies and practices, including our sophisticated diversion control
               program through which the Company provides daily reports directly to the
               Drug Enforcement Administration about the quantity, type, and receiving
               pharmacy of every order of controlled substances we distribute.



                                                  65
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 67 of 95 PageID #: 170




           •      Each Board committee reports to the Board at every regular Board
           meeting on the topics discussed and actions taken at the most recent
           committee meeting. The Board discusses the risks and exposures, if any,
           involved in the matters or recommendations of the committees, as
           necessary.

           •       Our Audit Committee has primary responsibility for monitoring our
           internal audit, corporate, financial and regulatory risk assessment and risk
           management processes and overseeing our system of internal controls and
           financial reporting. The Audit Committee discusses specific risk areas
           throughout the year, including those that may arise in various business units
           and the measures taken by management to monitor and limit risk. In
           addition, the Audit Committee oversees the development and
           implementation of our enterprise risk management program.

                                               ***

           •       The Board’s other committees oversee risks associated with their
           respective areas of responsibility. For example, the Governance and
           Nominating Committee oversees our corporate governance practices
           generally, giving particular consideration to our role as a distributor in the
           pharmaceutical supply chain. Additionally, the Compensation and
           Succession Planning Committee assesses risks associated with our
           compensation policies and programs for executives as well as employees
           generally. Our Finance Committee discusses risks relating to our capital
           structure, financing activities, dividend and tax policy and share repurchase
           activities.

           •       We have a Chief Compliance Officer who oversees our corporate
           compliance program, including training on and monitoring compliance with
           our Code of Ethics and Business Conduct and the Company’s reporting,
           investigation and corrective action program. We also have an internal
           Compliance Committee composed of senior executives, including our Chief
           Compliance Officer and Chief Compliance Counsel, which supports the
           Chief Compliance Officer in fulfilling his responsibilities and driving
           corporate adherence to our compliance program, Code of Ethics and
           Business Conduct and related policies and procedures. Our Chief
           Compliance Officer and Chief Compliance Counsel provide reports to the
           Audit Committee and the full Board throughout the year on corporate
           compliance matters, the status of our compliance programs (including our
           diversion control program described above), calls to our hotline and any
           other material developments.




                                             66
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 68 of 95 PageID #: 171




       184.    Referencing the Company’s Corporate Governance Principles and the Code, the

2018 Proxy further stated:

               Our Board has adopted our corporate governance principles. Together with
               the charters of the Board committees, they provide the framework for the
               governance of AmerisourceBergen. Our corporate governance principles
               clearly delineate the authority and roles of the Chairman of the Board and
               the Lead Independent Director in the leadership of the Board, mandate the
               independence of the committee Chairs and all the members of our audit,
               compensation and governance committees, and affirm non-employee
               directors’ access to managers and associates outside the presence of our
               executives.
                                                   ***

                                              Code of Ethics

                                                    ***

               The Board of Directors adopted our Code of Ethics and Business Conduct
               in May 2004. We review and revise the Code of Ethics and Business
               Conduct from time to time, most recently in March 2017. It applies to
               directors and employees, including officers, and is intended to comply with
               the requirements of Section 303A.10 of the NYSE Listed Company Manual.

                                                    ***

               We have adopted our Code of Ethics for Designated Senior Officers in
               accordance with Item 406 of the SEC’s Regulation S-K. It applies to our
               President and Chief Executive Officer, Executive Vice President and Chief
               Financial Officer and Senior Vice President and Corporate Controller.

       185.    The 2018 Proxy thus assured stockholders that the Board abided by

AmerisourceBergen’s Corporate Governance Principles and Code, and actively monitored the

Company’s risks and internal controls.

       186.    In truth, the 2018 Proxy was materially false and misleading because the Board

utterly failed in its oversight duties by allowing the Company to flood the market with illicit opioids

and operate with inadequate internal controls. As detailed herein, the Board failed to execute its




                                                  67
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 69 of 95 PageID #: 172




oversight responsibility for risk management over the Company. Thus, the 2018 proxy was

misleading.

          187.   The 2018 Proxy harmed AmerisourceBergen by interfering with the proper

governance on its behalf that follows the free and informed exercise of stockholders’ right to vote

for directors. As a result of the misleading statements therein, the Company’s stockholders voted

via an uninformed stockholder vote to reelect defendants Barra, Collis, Conant, Durcan, Gochnauer,

Greenberg, Henney, Hyle, Long, and McGee to the Board.

Misstatements in Opposition to Adopting Policies to Require the Company to Operate with
Improved Internal Controls

          188.   The 2018 Proxy contained a stockholder proposal, Proposal 5, submitted to the

Company for action at the 2018 Annual Meeting. Under Proposal 5, stockholders urged the Board

to adopt a policy wherein the Chairman of the Board shall be an independent director who has not

previously served as an executive officer of the Company. In particular, the 2018 Proxy Proposal 5

stated:

                 Shareholders of AmerisourceBergen Corp., (“the           Company”          or
                 “AmerisourceBergen”), urge the Board of Directors (“the Board”) to take
                 the steps necessary to adopt a policy, with amendments to governing
                 documents as needed, so that, to the extent feasible, the Chairman of the
                 Board shall be an independent director who has not previously served as an
                 executive officer of the Company. The policy should be implemented so as
                 not to violate any contractual obligations and should specify the process for
                 selecting a new independent chairman if the chairman ceases to be
                 independent between annual meetings of shareholders or if no independent
                 director is available and willing to serve as chairman.

          189.   In support of Proposal 5, the stockholders cited to the Board’s duty to “provide

rigorous oversight of management to protect the interests of the Company and shareholders. This

oversight may be weakened if the chairman is also the chief executive officer-as at

AmerisourceBergen-or is otherwise not independent from management.” According to Proposal 5,




                                                   68
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 70 of 95 PageID #: 173




such considerations are “especially critical at AmerisourceBergen given the potential reputational,

legal and regulatory risks AmerisourceBergen faces over its role in the nation’s opioid epidemic.”

In particular, Proposal 5 stated:

               The Board’s role, led by its chairman, is to provide rigorous oversight of
               management to protect the interests of the Company and shareholders. This
               oversight may be weakened if the chairman is also the chief executive
               officer-as at AmerisourceBergen-or is otherwise not independent from
               management. Even with robust responsibilities, the lead independent
               director’s position is inadequate to this task because ultimate responsibility
               for board leadership remains with the chairman/CEO. An independent
               chairman can best facilitate effective deliberation of strategy, risk oversight
               and management accountability.

               These considerations are especially critical at AmerisourceBergen given the
               potential reputational, legal and regulatory risks AmerisourceBergen faces
               over its role in the nation’s opioid epidemic. According to the Centers for
               Disease Control, prescription opioids claim 62 lives a day in this country.

               According to a Pulitzer prize-winning review of the Drug Enforcement
               Administration drug shipping sales by The Charleston Gazette-Mail,
               AmerisourceBergen supplied over 132 million hydrocodone and oxycodone
               pills between 2007 and 2012 to West Virginian pharmacies, enough to
               supply approximately 72 pills for every adult and child in the state.

               In January 2017, AmerisourceBergen agreed to pay $16 million to settle a
               lawsuit from the State of West Virginia alleging AmerisourceBergen
               violated the law in failing to investigate, report, and cease fulfilling
               suspicious prescriptions in the state. As of July 2017, lawsuits had been filed
               by a number of West Virginia counties and municipalities alleging similar
               actions.

               In May 2017, The U.S. House Energy and Commerce Committee began
               examining alleged pill dumping in West Virginia and the potential role
               played by AmerisourceBergen and other large drug distributors.

               In April 2017, The Washington Post reported AmerisourceBergen was one
               of the pharmaceutical industry companies being sued by the Cherokee
               Nation in tribal court for failing to prevent the diversion of pain pills. The
               lawsuit states in 2015, enough prescription opioids were distributed in the
               Cherokee Nation for 955-5 mg. dose pills per adult and child.




                                                 69
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 71 of 95 PageID #: 174




               In the midst of such scrutiny, an independent chairman is invaluable in
               providing robust oversight of management and ensuring good
               communications and credibility with stakeholders.

       190.    The Board recommended that stockholders vote against Proposal 5. According to

the Board’s statements in the 2018 Proxy, “[the Company’s] stockholders benefit most when the

Board has the ability to determine the leadership structure that best serves the stockholders’

interests.” The Board further asserted that it “believes that there is already substantial oversight of

management,” and that the “Board is actively engaged in overseeing AmerisourceBergen’s efforts

to help combat prescription drug abuse.”

       191.     In particular, supplying the Board’s reasoning for stockholders to vote against

Proposal 5, the 2018 Proxy stated:

               The Board is actively engaged in overseeing AmerisourceBergen’s
               efforts to help combat prescription drug abuse.

               As a pharmaceutical distributor, we facilitate a safe and secure supply chain
               for the distribution of a broad range of pharmaceutical medications,
               including opioids. As part of our compliance program, we have a
               sophisticated diversion control program through which we provide daily
               reports directly to the Drug Enforcement Administration about the quantity,
               type and receiving pharmacy of every order of controlled substances we
               distribute. Through this program, we seek to minimize diversion in the
               supply chain by cancelling orders that are identified as suspicious and
               reporting them to the Drug Enforcement Administration, while ensuring
               access to these prescription medications to patients with legitimate needs.

               Our Chairman and CEO, Lead Independent Director and entire Board
               actively oversee and review the effectiveness of our compliance programs,
               including our diversion control program, and receive regular updates from
               the Company’s management on our compliance program’s guidelines,
               training initiatives, monitoring activities and any enforcement or corrective
               responses. The Board also supports management’s efforts more broadly to
               develop meaningful solutions to the opioid epidemic, which the Board
               understands will require close collaboration with doctors, pharmacies,
               manufacturers, policy makers and other stakeholders in the healthcare
               industry.




                                                  70
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 72 of 95 PageID #: 175




        192.    The statements in the 2018 Proxy in opposition to Proposal 5 thus assured

stockholders that the Board was “actively engaged” in overseeing the Company’s opioid

distribution and reporting controls. The Board repeated its claim that the Company has a

“sophisticated diversion control program through which we provide daily reports” to the DEA. In

addition, the Board stated it “receive[s] regular updates … on our compliance program’s guidelines,

training initiatives, monitoring activities and any enforcement or corrective responses.” Moreover,

the Board stated it “supports management’s efforts more broadly to develop meaningful solutions

to the opioid epidemic.” The 2018 proxy was therefore materially false and misleading because the

Board utterly failed in its oversight duties by allowing the Company to flood the market with illicit

opioids and operate with inadequate internal controls.

        193.    The 2018 Proxy included another stockholder proposal, Proposal 8, submitted to the

Company for action at the 2018 Annual Meeting. Under the proposal, stockholders urged the Board

to report to stockholders by September 30, 2018 on the governance measures the Company has

implemented since 2012 to more effectively monitor and manage financial and reputational risks

related to the opioid crisis. In particular, Proposal 8 stated:

                RESOLVED,             that shareholders          of     AmerisourceBergen
                Corporation (“AmerisourceBergen”) urge the Board of Directors (the
                “Board”) to report to shareholders by September 30, 2018 on the
                governance measures AmerisourceBergen has implemented since 2012 to
                more effectively monitor and manage financial and reputational risks
                related to the opioid crisis in the U.S., given AmerisourceBergen’s
                distribution of opioid medications, including whether AmerisourceBergen
                has assigned responsibility for such monitoring to the Board or one or more
                Board committees, revised senior executive compensation metrics or
                policies, adopted or changed mechanisms for obtaining input from
                stakeholders, or altered policies or processes regarding company political
                activities.

                The report should be prepared at reasonable cost and should omit
                confidential and proprietary information.




                                                   71
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 73 of 95 PageID #: 176




          194.   In support of Proposal 8, the stockholders cited to the Company’s recent “$16

million settlement with the Attorney General of the state of West Virginia over claims the company

acted negligently by distributing controlled substances to pharmacies that serve individuals who

abuse controlled substances, and failed to report suspicious orders of uncontrolled substances in

accordance with state regulations.”

          195.   According to Proposal 8, it was not clear from Board committee charters or proxy

statements whether a specific Board committee monitors opioid-related financial and reputational

risks. In particular, Proposal 8 stated:

                 [I]t is not clear from AmerisourceBergen’s Board committee charters or
                 proxy statement whether a specific Board committee monitors opioid-
                 related financial and reputational risks; for example, none of the Board
                 committees has been assigned specific responsibility for overseeing
                 potentially opioid-related compliance matters such as DEA reporting. As
                 well, AmerisourceBergen’s most recent proxy statement asserts that
                 individual performance is among the factors considered in granting annual
                 equity incentive awards to named executive officers, but does not indicate
                 whether any opioid-related objectives, such as promoting ethical conduct,
                 were part of that performance assessment.

          196.   The Board recommended that stockholders vote against Proposal 8. According to

the Board’s statements in the 2018 Proxy, “AmerisourceBergen already has publicly disclosed

controls to manage significant risks associated with the Company’s business.” Further, the Board

stated that it “is actively engaged in overseeing AmerisourceBergen’s efforts to help combat

prescription drug abuse,” and, as a result, “believes that the preparation of a separate report is not

necessary.” In support for the Board’s recommendation to vote against Proposal 8, the 2018 Proxy

stated:

                 The Board is actively engaged in overseeing AmerisourceBergen’s
                 efforts to help combat prescription drug abuse.

                 As a pharmaceutical distributor, AmerisourceBergen facilitates a safe and
                 secure supply chain for the distribution of a broad range of pharmaceutical



                                                  72
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 74 of 95 PageID #: 177




               medications, including opioids. As part of our compliance program, we
               have a sophisticated diversion control program which involves direct
               communications and coordination with the Drug Enforcement
               Administration (the “DEA”). Our entire Board, led by our Chairman and
               CEO and Lead Independent Director, actively oversees and reviews the
               effectiveness of our compliance programs. The Board also supports
               management’s efforts more broadly to develop meaningful solutions to the
               opioid epidemic, which the Board understands will require close
               collaboration with doctors, pharmacies, manufacturers, policy makers and
               other stakeholders in healthcare.

               AmerisourceBergen’s commitment to help combat the opioid epidemic is
               demonstrated by our coordination across our industry with other distributors
               and the Healthcare Distribution Alliance and close collaboration with
               legislators, policy makers and regulatory agencies to continue to monitor
               and stop suspicious orders and minimize and deter diversion. We continue
               to invest millions of dollars in our best-in-class Diversion Control Team. In
               addition to our continued reporting and stopping of orders determined to be
               suspicious, we also continue to provide daily reports about the quantity,
               type and receiving pharmacy of every single order of controlled substances
               we distribute to regulatory and enforcement professionals. Additionally,
               along with our partner Walgreens, we have expanded the Safe Medication
               Disposal Kiosks take-back program and our Good Neighbor Pharmacy safe
               drug disposal program in conjunction with the national DEA Prescription
               Drug Take-Back Day. Our AmerisourceBergen Foundation is also actively
               working to support a broader range of grants and educational programs.
               AmerisourceBergen takes very seriously our role in the supply chain and
               our responsibility to patients getting FDA-approved drugs from
               pharmaceutical companies that manufacturer them to DEA-registered
               pharmacies that dispense them based on prescriptions written by licensed
               healthcare providers. We are continuously working to identify and explore
               innovative ideas to combat the crisis, and have formed an internal cross-
               functional Opioids Task Force to help coordinate these efforts across the
               enterprise.

       197.    The 2018 Proxy’s statements in opposition to Proposal 8 thus assured stockholders

that the Board is “actively engaged” in overseeing the Company’s opioid distribution and reporting

controls. The Board repeated its false claim that “AmerisourceBergen facilitates a safe and secure

supply chain for the distribution” of opioids and has a “sophisticated diversion control program.”

       198.    Nor did AmerisourceBergen demonstrate its “commitment to help combat the opioid

epidemic” by its “coordination … with other distributors and the [HDA] and close collaboration



                                                 73
 Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 75 of 95 PageID #: 178




with legislators, policy makers and regulatory agencies to continue to monitor and stop suspicious

orders and minimize and deter diversion.”

       199.    As described in the thousands of lawsuits brought by federal, state, and local

government entities, the Company failed to “stop suspicious orders and minimize and deter

diversion” on a nationwide scale. As a result, the 2018 Proxy was materially false and misleading

because the Board utterly failed in its oversight duties by allowing the Company to flood the market

with illicit opioids and operate with inadequate internal controls.

       200.    The above statements concerning Proposals 5 and 8 misleadingly represented that

the Company conducted its business in compliance with applicable laws, including all regulations

governing the Company’s distribution of opioids.

       201.    The above statements also fail to disclose the real reason the Board recommended

Proposals 5 and 8 be rejected.




       202.    The above statements also misleadingly represented that AmerisourceBergen had in

place policies and practices concerning social and governance issues that made the preparation of

a monitoring report to stockholders unnecessary. In truth, as detailed herein, the Company had

inadequate internal controls and the Individual Defendants failed in their oversight duties to monitor

the distribution of suspicious orders of opioids and report suspicious orders to the proper authorities.




33




                                                  74
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 76 of 95 PageID #: 179




       203.    As a result of these misleading statements, the Company’s stockholders voted

against: (i) adopting a policy requiring the Chairman of the Board to be an independent director

who has not previously served as an executive officer of the Company; and (ii) requiring the Board

to report to stockholders on the governance measures implemented since 2012 to more effectively

monitor risks related to the opioid crisis in the United States. The Company’s stockholders voted

against each of these proposals without adequate information to make a reasonably informed

decision.

                          DAMAGES TO AMERISOURCEBERGEN

       204.    The Individual Defendants’ participation in the wrongdoing detailed above and their

failure to remedy the Company’s improper business practices have exposed AmerisourceBergen to

billions of dollars in liability for individual and class action lawsuits. AmerisourceBergen has been

named as a defendant in thousands of lawsuits brought by various federal, state, and local

governments related to the Company’s unlawful distribution of opioids. As the Company admitted

in its Annual Report on Form 10-K filed with the SEC on November 19, 2019, “an adverse

judgment or negotiated resolution in any of these matters could have a material adverse effect on

the Company’s results of operations, consolidated financial position, cash flows or liquidity.”

Indeed, the Company has already spent $1 billion on opioid-related litigation.

       205.    AmerisourceBergen’s performance issues also damaged its reputation within the

business community, with the public, and in the capital markets. In addition to price,

AmerisourceBergen’s current and potential customers consider a company’s ability to comply with

laws, rules, and regulations designed to address and decrease the opioid epidemic. Businesses are

less likely to award contracts to companies that have problems complying with the law.

AmerisourceBergen’s ability to raise equity capital or debt on favorable terms in the future is now




                                                 75
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 77 of 95 PageID #: 180
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 78 of 95 PageID #: 181




limitation, the MDL consolidated before the Northern District of Ohio for violations of controlled

substances laws;

                (b)      costs incurred from defending and paying any settlement in the 2017 action

brought by the state of West Virginia for violations of controlled substances laws, including,

without limitation, costs incurred from complying with and adhering to stricter reporting guidelines

within West Virginia;

                (c)      costs incurred in complying with the governmental investigations into the

misconduct detailed herein, including any fines or penalties resulting therefrom; and

                (d)      costs incurred from compensation and benefits paid to the defendants who

have breached their duties to AmerisourceBergen.

                                       DEMAND FUTILITY

        207.    Plaintiff repeats and re-alleges each and every allegation above as though fully set

forth herein.

        208.    Plaintiff brings this action derivatively on behalf of AmerisourceBergen to redress

the injuries to the Company suffered as a result of Defendants’ misconduct.

        209.    Plaintiff currently owns shares of the Company’s common stock and has owned

shares of the Company’s stock continuously since March 2003 and throughout the entire period of

the Individual Defendants’ misconduct.

        210.    Plaintiff understands its obligation to hold shares of the Company’s common stock

for the duration of this action and is prepared to do so.

        211.    Plaintiff will adequately and fairly represent the interests of AmerisourceBergen in

enforcing and prosecuting its rights and is represented by counsel experienced in stockholder

derivative litigation.




                                                  77
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 79 of 95 PageID #: 182




       212.    The Board consists of the following ten directors: Individual Defendants (i) Barra,

(ii) Collis, (iii) Durcan, (iv) Gochnauer, (v) Greenberg, (vi) Henney (vii) Hyle, (viii) Long, (ix)

McGee, and (x) Dennis M. Nally.

       213.    Plaintiff did not make a demand on the Board prior to bringing this stockholder

derivative suit because at least half the Board (i.e., five directors) faces a substantial likelihood of

personal liability for their misconduct. Further, there is reason to doubt that at least half the Board

could have made an independent and disinterested decision to bring the claims asserted in this

action. Accordingly, pre-suit demand is excused as futile.

At Least Half the Board Faces a Substantial Likelihood of Personal Liability

       214.    Demand is futile because at least half the Board (i.e., at least five directors) faces a

substantial likelihood of personal liability.

       215.    As alleged above, defendants (i) Barra, (ii) Collis, (iii) Durcan, (iv) Gochnauer, (v)

Greenberg, (vi) Henney, (vii) Hyle, (viii) Long, and (ix) McGee violated section 14(a) of the

Exchange Act by negligently making the misstatements and omissions in the 2018 Proxy. These

nine defendants are responsible for the negligently made statements in the materially misleading

2018 Proxy. It is against public policy to indemnify individuals for violations of section 14(a) of

the Exchange Act. Accordingly, any indemnification provided by the Company to these nine

defendants does not protect them from violations of section 14(a) in the 2018 Proxy. As a result,

these nine defendants face a substantial likelihood of liability, excusing demand.

       216.    Furthermore, these nine defendants breached their fiduciary duties of loyalty by

abdicating their responsibility to exercise proper oversight of AmerisourceBergen. The Director

Defendants were, at all relevant times, well aware of the stringent government regulation over

controlled substances distribution, the Company’s DEA reporting requirements under the 2007




                                                  78
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 80 of 95 PageID #: 183
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 81 of 95 PageID #: 184
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 82 of 95 PageID #: 185




          220.   Defendants (i) Durcan, (ii) Gochnauer, (iii) Greenberg, (iv) Henney, (v) Hyle, (vi)

Long and (vii) McGee, as members of the Audit Committee, were specifically charged with

compliance oversight responsibilities. The Audit Committee’s Charter provides that it is

responsible for compliance with legal and regulatory requirements. Thus, the Audit Committee

Defendants were responsible for knowingly or recklessly allowing the Company to operate with

improper controls over the distribution of opioids.

          221.   Defendants (i) Durcan, (ii) Gochnauer, (iii) Greenberg, (iv) Henney, (v) Hyle, (vi)

Long and (vii) McGee, as members of the Audit Committee, reviewed and approved the improper

statements in the 2018 Proxy. Thus, the Audit Committee Defendants were responsible for

knowingly or recklessly allowing the improper statements related to the Company’s regulatory

compliance and disclosure controls. Despite their knowledge or reckless disregard, the Audit

Committee Defendants caused the improper statements in the 2018 Proxy. Accordingly, the Audit

Committee Defendants breached their fiduciary duty of loyalty and good faith because they

participated in the wrongdoing described herein. Thus, the Audit Committee Defendants face a

substantial likelihood of liability for their breach of fiduciary duties so any demand upon them is

futile.

          222.   AmerisourceBergen’s history of non-compliance with the CSA and knowledge of

the opioid epidemic render this derivative action distinct from those against most other corporate

boards. A typical corporate board might plausibly claim ignorance when it comes to compliance

failures. Here, however, the 2007 Settlement specifically required the Company to create a robust

compliance program. The Board’s failure to carry out the terms of the 2007 Settlement with the

DEA, and permitting AmerisourceBergen to repeatedly violate the CSA, cannot be regarded as the

valid exercise of business judgment.




                                                 81
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 83 of 95 PageID #: 186




       223.    The record is equally clear that despite the 2007 Settlement with the DEA, the Board

failed to assure the Company’s compliance with it. As discussed above, The House Committee

issued the West Virginia Report in 2018. The West Virginia Report found that AmerisourceBergen

and the two other largest wholesale opioid distributors in the United States “failed to address

suspicious order monitoring” in West Virginia. The West Virginia Report also concluded that

although AmerisourceBergen initially had identified and halted suspicious orders from West

Virginia following the 2007 Settlement with the DEA, the Company’s reporting of suspicious

orders declined significantly in the following years and eventually reached only nominal levels.

       224.    In 2013, the Company shipped 20.2 million doses of opioids to West Virginia and

reported 792 suspicious orders. Two years later, in 2015, AmerisourceBergen shipped 15.85 million

doses to West Virginia yet reported only 53 suspicious orders. In 2016, AmerisourceBergen’s

reporting of suspicious orders became virtually non-existent: it shipped 11.5 million doses to West

Virginia yet reported only three suspicious orders. Similarly, in 2017 AmerisourceBergen reported

only five suspicious orders. The West Virginia Report inferred that the downward trend for

AmerisourceBergen’s reporting of suspicious orders in West Virginia reflected a broader

nationwide trend, because “in 2017, on a per-capita basis, West Virginia had the second highest

number of suspicious orders reported to the DEA by AmerisourceBergen of all states.”

       225.    The West Virginia Report also documented changes in how AmerisourceBergen

responded to pharmacies that placed suspicious orders. For example: in 2009, the Company

terminated its relationship with a pharmacy after it submitted thirty-six suspicious orders in a single

month. But between 2013 and 2014, when a pharmacy submitted 109 suspicious orders over a

period of five months, AmerisourceBergen continued doing business with the pharmacy.




                                                  82
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 84 of 95 PageID #: 187




        226.    Also in 2018, the U.S. Senate Homeland Security and Governmental Affairs

Committee released a report titled Fueling an Epidemic, Report Three: A Flood of 1.6 Billion Doses

of Opioids into Missouri and the Need for Stronger DEA Enforcement (the “Missouri Report”).

The Missouri Report similarly concluded that AmerisourceBergen and the two other largest

wholesale opioid distributors had “consistently failed to meet their reporting obligations” regarding

suspicious orders. Moreover, AmerisourceBergen reported suspicious orders far less frequently

than its peers, even when shipping roughly the same quantities of opioids. For example, between

2012 and 2017, AmerisourceBergen and McKesson each shipped around 650 million doses to

Missouri; McKesson reported 16,714 suspicious orders while AmerisourceBergen reported only

224.

        227.    All of the Individual Defendants were thus responsible for a sustained or systematic

failure to exercise oversight and knew that they were not exercising the requisite oversight,

especially in light of the Company’s poor regulatory history including the 2007 settlement, the 2017

settlement with the State of West Virginia, the West Virginia Report, the Missouri Report, and the

MDL.

        228.    Accordingly, a majority of the Board faces a substantial likelihood of personal

liability, making demand upon the Board futile.

There is Reason to Doubt that at Least Half the Board Could Have Made an Independent and
Disinterested Decision

        229.    Demand is also futile because there is reason to doubt that at least half the Board

(i.e., five directors) could have made an independent and disinterested decision to bring the claims

asserted in this action.




                                                  83
 Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 85 of 95 PageID #: 188




           230.   Barra is deemed by the Company not to be independent in its 2020 Proxy on

Schedule 14A.35 This is because she is designated to the Board by Walgreens Boots Alliance, Inc.,

which owns approximately 27% of the Company’s issued and outstanding common stock.

According to the Company’s Form 10-K dated November 19, 2019, Walgreens Boots Alliance, Inc.

is the Company’s largest customer, accounting for approximately 34% of the Company’s revenue.

Accordingly, there is reason to doubt that she could have made an independent and disinterested

decision to bring the claims asserted in this action. Walgreens has also been the subject of regulatory

scrutiny and sanction concerning their distribution of opioids. Indeed, in March 2013, Walgreens

announced a deal that gave it an ownership stake in AmerisourceBergen in exchange for a

distribution agreement. 36

           231.   Collis is deemed by the Company not to be independent in its 2020 Proxy on

Schedule 14A.37 This is by virtue of the fact that he is the Company’s longtime President, Chairman

and CEO. Collis served as an officer of the Company or its subsidiaries at all relevant times since

2001, including at the time of the execution of the 2007 settlement agreement with the DEA and

the 2017 settlement agreement with the State of West Virginia. Collis’s principal professional

employment is his employment with AmerisourceBergen, pursuant to which he has received and

continues to receive substantial monetary compensation and other benefits as alleged above – over

$82 million since 2012. Accordingly, there is reason to doubt that he could have made an

independent and disinterested decision to bring the claims asserted in this action.



35
  https://www.sec.gov/Archives/edgar/data/1140859/000104746920000460/a2240346zdef14a.htm
(last accessed June 26, 2020).
36
  https://www.washingtonpost.com/investigations/2019/11/07/height-crisis-walgreens-handled-
nearly-one-five-most-addictive-opioids/?arc404=true (last accessed June 26, 2020).
37
     Id.


                                                  84
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 86 of 95 PageID #: 189




       232.    Durcan has been a director since September 2015, and was a director when the

Company entered into the 2017 settlement with the State of West Virginia. Accordingly, he served

as a director of the Company during some or all of the wrongdoing alleged herein, knew of the

wrongdoing, and failed to act in the face of a known duty to act. He knew of the 2007 Settlement

with the DEA and the 2017 settlement with the State of West Virginia, yet ignored his obligation

to cause AmerisourceBergen to abide by those obligations. His obligation to cause

AmerisourceBergen to abide by those obligations is underscored by his membership on the

Governance and Nominating Committee and former membership on the Audit Committee.

Accordingly, there is reason to doubt that he could have made an independent and disinterested

decision to bring the claims asserted in this action.

       233.    Gochnauer has been a director since September 2008 and was a director when the

Company entered into the 2017 settlement with the State of West Virginia. Accordingly, he served

as a director of the Company during some or all of the wrongdoing alleged herein, knew of the

wrongdoing, and failed to act in the face of a known duty to act. He knew of the 2007 Settlement

with the DEA and the 2017 settlement with the State of West Virginia, yet ignored his obligation

to cause AmerisourceBergen to abide by those obligations. His obligation to cause

AmerisourceBergen to abide by those obligations is underscored by his membership on the

Governance and Nominating Committee and former membership on the Audit Committee.

Accordingly, there is reason to doubt that he could have made an independent and disinterested

decision to bring the claims asserted in this action.

       234.    Greenberg has been a director since May 2013 and was a director when the

Company entered into the 2017 settlement with the State of West Virginia. Accordingly, he served

as a director of the Company during some or all of the wrongdoing alleged herein, knew of the




                                                  85
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 87 of 95 PageID #: 190




wrongdoing, and failed to act in the face of a known duty to act. He knew of the 2007 Settlement

with the DEA and the 2017 settlement with the State of West Virginia, yet ignored his obligation

to cause AmerisourceBergen to abide by those obligations. His obligation to cause

AmerisourceBergen to abide by those obligations is underscored by his membership on the

Governance and Nominating Committee, Compliance and Risk Committee and former membership

on the Audit Committee, of which he was the chair. Accordingly, there is reason to doubt that he

could have made an independent and disinterested decision to bring the claims asserted in this

action.

          235.   Henney has been a director since 2002 and was a director when the Company

entered into the 2007 Settlement with the DEA and the 2017 settlement with the State of West

Virginia. Accordingly, she served as a director of the Company during some or all of the

wrongdoing alleged herein, knew of the wrongdoing, and failed to act in the face of a known duty

to act. She knew of the 2007 Settlement with the DEA and the 2017 settlement with the State of

West Virginia, yet ignored her obligation to cause AmerisourceBergen to abide by those

obligations. Her obligation to cause AmerisourceBergen to abide by those obligations is

underscored by her membership on the Audit Committee, Governance and Nominating Committee,

and Compliance and Risk Committee. Accordingly, there is reason to doubt that she could have

made an independent and disinterested decision to bring the claims asserted in this action.

          236.   Hyle has been a director since May 2010 and was a director when the Company

entered into the 2017 settlement with the State of West Virginia. Accordingly, she served as a

director of the Company during some or all of the wrongdoing alleged herein, knew of the

wrongdoing, and failed to act in the face of a known duty to act. She knew of the 2007 Settlement

with the DEA and the 2017 settlement with the State of West Virginia, yet ignored his obligation




                                                86
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 88 of 95 PageID #: 191




to cause AmerisourceBergen to abide by those obligations. Her obligation to cause

AmerisourceBergen to abide by those obligations is underscored by her membership on the

Compliance and Risk Committee and former membership on the Audit Committee, of which she

was chair. Accordingly, there is reason to doubt that he could have made an independent and

disinterested decision to bring the claims asserted in this action.

       237.    Long has been a director since May 2006 and was a director when the Company

entered into the 2007 Settlement with the DEA and the 2017 settlement with the State of West

Virginia. Accordingly, he served as a director of the Company during some or all of the wrongdoing

alleged herein, knew of the wrongdoing, and failed to act in the face of a known duty to act. He

knew of the 2007 Settlement with the DEA and the 2017 settlement with the State of West Virginia,

yet ignored his obligation to cause AmerisourceBergen to abide by those obligations. His obligation

to cause AmerisourceBergen to abide by those obligations is underscored by his membership on

the Governance and Nominating Committee and former membership on the Audit Committee.

Accordingly, there is reason to doubt that he could have made an independent and disinterested

decision to bring the claims asserted in this action.

       238.    McGee has been a director since November 2004 and was a director when the

Company entered into the 2007 Settlement with the DEA and the 2017 settlement with the State of

West Virginia. Accordingly, he served as a director of the Company during some or all of the

wrongdoing alleged herein, knew of the wrongdoing, and failed to act in the face of a known duty

to act. He knew of the 2007 Settlement with the DEA and the 2017 settlement with the State of

West Virginia, yet ignored his obligation to cause AmerisourceBergen to abide by those obligations.

His obligation to cause AmerisourceBergen to abide by those obligations is underscored by his

membership on the Audit Committee and Governance and Nominating Committee. Accordingly,




                                                  87
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 89 of 95 PageID #: 192




there is reason to doubt that he could have made an independent and disinterested decision to bring

the claims asserted in this action.

       239.     Thus, in addition to a majority of the Board facing a substantial likelihood of

personal liability, there is reason to doubt that at least five of the Company’s ten directors would

make an independent and disinterested decision about whether to pursue the claims asserted in this

action. Accordingly, demand is excused as futile.

                                      CLAIMS FOR RELIEF

                                             COUNT I

     Against the Director Defendants for Violation of Section 14(a) of the Exchange Act

       240.     Plaintiff repeats and re-alleges each and every allegation above as though fully set

forth herein.

       241.     The Director Defendants negligently issued, caused to be issued, and participated in

the issuance of materially misleading written statements to stockholders which were contained in

the 2018 Proxy. In the 2018 Proxy, the Board solicited stockholder votes to reelect defendants (i)

Barra, (ii) Collis, (iii) Durcan, (iv) Gochnauer, (v) Greenberg, (vi) Henney, (vii) Hyle, (viii) Long

and (ix) McGee to the Board, as well as reject stockholder proposals seeking internal reform related

to risks presented by the opioid crisis.

         242. The 2018 Proxy, however, misrepresented and failed to disclose that the Company

was engaging in a scheme to gain illicit profits through unlawful means, in direct violation of its

federal and state anti-diversion and reporting obligations for distributing controlled substances. By

reasons of the conduct alleged herein, the Director Defendants violated section 14(a) of the

Exchange Act. As a direct and proximate result of the defendants’ wrongful conduct,

AmerisourceBergen misled and deceived its stockholders by making misleading statements that




                                                 88
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 90 of 95 PageID #: 193




were essential links in stockholders heeding the Company’s recommendation to approve the 2011

Employee Stock Purchase Plan and reelect (i) Barra, (ii) Collis, (iii) Durcan, (iv) Gochnauer, (v)

Greenberg, (vi) Henney, (vii) Hyle, (viii) Long and (ix) McGee to the Board. Plaintiff, on behalf of

AmerisourceBergen, thereby seeks relief for damages inflicted upon the Company based upon the

misleading 2018 Proxy.

       243.     Plaintiff, on behalf of AmerisourceBergen, has no adequate remedy at law.

                                            COUNT II

                Against the Individual Defendants for Breach of Fiduciary Duty

       244.     Plaintiff repeats and re-alleges each and every allegation above as though fully set

forth herein.

       245.     By reason of their status as officers and directors of the Company, the Individual

Defendants owed and owe AmerisourceBergen fiduciary duties of loyalty, candor and good faith.

       246.     The Individual Defendants breached their fiduciary duties of candor, good faith, and

loyalty by creating a culture of lawlessness within AmerisourceBergen, or consciously failing to

prevent the Company from engaging in the unlawful acts complained of herein.

       247.     Collis, in his capacity as an officer, either knew, was reckless, or was grossly

negligent in disregarding the illegal activity of such substantial magnitude and duration. As an

officer, Collis either knew, was reckless, or was grossly negligent in not knowing that the Company

engaged in a scheme to proliferate the spread of opioids while failing to comply with the federal

and state anti-diversion and reporting obligations for distributing controlled substances.

Accordingly, Collis breached his duty of care and loyalty as an officer of the Company.

       248.     The Director Defendants, as directors of the Company, owed AmerisourceBergen

the highest duty of loyalty. These defendants breached their duty of loyalty by recklessly permitting




                                                 89
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 91 of 95 PageID #: 194




the improper activity concerning the unlawful opioid distribution scheme. The Director Defendants

knew or were reckless in not knowing that the Company engaged in a scheme to proliferate the

spread of opioids while failing to comply with the federal and state anti-diversion and reporting

obligations for distributing controlled substances. Accordingly, these defendants breached their

duty of loyalty to the Company.

       249.     The Audit Committee Defendants breached their fiduciary duty of loyalty by

approving the statements described herein which were made during their tenure on the Audit

Committee, which they knew or were reckless in not knowing contained improper statements and

omissions. The Audit Committee Defendants completely and utterly failed in their duty of oversight

and failed in their duty to appropriately review financial results as required by the Audit Committee

Charter in effect at the time.

       250.     As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, AmerisourceBergen has sustained significant damages, as alleged herein. As

a result of the misconduct alleged herein, these defendants are liable to the Company.

       251.     Plaintiff, on behalf of AmerisourceBergen, has no adequate remedy at law.

                                            COUNT III

                Against the Individual Defendants for Waste of Corporate Assets

       252.     Plaintiff repeats and re-alleges each and every allegation above as though fully set

forth herein.

       253.     As a result of the Individual Defendants’ failure to properly supervise and monitor

the adequacy of the Company’s order monitoring and diversion program controls and procedures,

the Individual Defendants have caused AmerisourceBergen to waste its assets by paying improper




                                                 90
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 92 of 95 PageID #: 195




compensation and bonuses to certain of its executive officers and directors that breached their

fiduciary duty.

       254.       As a result of the waste of corporate assets, the Individual Defendants are liable to

the Company.

       255.       Plaintiff, on behalf of AmerisourceBergen, has no adequate remedy at law.

                                               COUNT IV

                     Against the Individual Defendants for Unjust Enrichment

       256.       Plaintiff repeats and re-alleges each and every allegation above as though fully set

forth herein.

       257.       By their wrongful acts and omissions, the Individual Defendants were unjustly

enriched at the expense of and to the detriment of AmerisourceBergen. The Individual Defendants

were unjustly enriched as a result of the compensation and director remuneration they received

while breaching fiduciary duties owed to AmerisourceBergen.

       258.       Plaintiff, as a stockholder and representative of AmerisourceBergen, seeks

restitution from these defendants, and each of them, and seeks an order of this Court disgorging all

profits, benefits, and other compensation obtained by these defendants, and each of them, from their

wrongful conduct and fiduciary breaches.

       259.       Plaintiff, on behalf of AmerisourceBergen, has no adequate remedy at law.

                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment as follows:

       A.         Finding that this action is a proper shareholder derivative action and that Plaintiff

is an adequate representative of the Company’s interests;




                                                    91
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 93 of 95 PageID #: 196




       B.      Finding that any demand upon the Board concerning the wrongdoing complained

of herein would be futile;

       C.      Finding that the Director Defendants violated section 14(a) of the Exchange Act;

       D.      Finding that the Individual Defendants breached their fiduciary duties to the

Company and its stockholders;

       E.      Finding that the Individual Defendants wasted the Company’s assets;

       F.      Finding that the Individual Defendants were unjustly enriched;

       G.      Awarding the Company the damages it sustained as a result of the Individual

Defendants’ misconduct, as well as pre-and post-judgment interest;

       H.      Directing AmerisourceBergen to take all necessary actions to reform and improve

its corporate governance and internal procedures to comply with applicable laws and to protect

AmerisourceBergen and its stockholders from a repeat of the damaging events described herein,

including, but not limited to, putting forward for stockholder vote, resolutions for amendments to

the Company’s Bylaws or Articles of Incorporation and taking such other action as may be

necessary to place before stockholders for a vote of the following corporate governance policies:

               1.      a proposal to strengthen the Company’s controls over the distribution of

opioids;

               2.      a proposal to strengthen the Board’s oversight of its diversion control and

order monitoring procedures;

               3.      a proposal to strengthen the Board’s supervision of operations and develop

and implement procedures for greater stockholder input into the policies and guidelines of the

Board; and




                                                92
Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 94 of 95 PageID #: 197




               4.      a provision to permit the stockholders of AmerisourceBergen to nominate at

least three candidates for election to the Board;

       I.      Awarding to Plaintiff its costs and disbursements incurred in connection with this

action, including reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses,

and if applicable, pre- and post-judgment interest; and

       J.      Granting such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury.


Dated: July 17, 2020
                                                     ASHBY & GEDDES, P.A

                                                     /s/ F. Troupe Mickler IV
                                                     Stephen E. Jenkins (#2152)
                                                     F. Troupe Mickler IV (#5361)
                                                     500 Delaware Avenue, 8th Floor
                                                     Wilmington, DE 19801
                                                     (302) 654-1888
                                                     sjenkins@ashbygeddes.com
                                                     tmickler@ashbygeddes.com

                                                     LEVI & KORSINSKY, LLP
                                                     Gregory Mark Nespole
                                                     Daniel Tepper
                                                     55 Broadway, 10th Floor
                                                     New York, NY 10006
                                                     (212) 363-7500
                                                     gnespole@zlk.com
                                                     dtepper@zlk.com

                                                     Counsel to Plaintiff




                                                    93
      Case 1:20-cv-00957-LPS Document 4 Filed 07/17/20 Page 95 of 95 PageID #: 198




                                            VERIFICATION

           I, Charles Emerick o/b/o CCAR Investments, Inc., under penalties of perjury, hereby do declare
that CCAR Investments, Inc. is a plaintiff in the foregoing complaint, that I have read the complaint, and
that the facts therein are true to my own knowledge, except to matters stated therein to be alleged upon
information and belief, and as to those matters, I believe them to be true and correct to the best of my
knowledge, information, and belief.




Signed:


 Print Name: Charles Emerick                      Date: 7/13/2020
     IP: 172.248.46.66
